 



Exhibit 10.2
EXECUTION COPY
 
 
SALE AND SERVICING AGREEMENT
by and among
VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2007-1,
as Issuer
VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC,
as Seller
VW CREDIT, INC.,
as Servicer
and
CITIBANK, N.A.,
as Indenture Trustee
Dated as of February 13, 2007
 
 
Sale & Servicing Agreement
(VALET 2007-1)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS AND USAGE
    1  
 
       
SECTION 1.1 Definitions
    1  
SECTION 1.2 Other Interpretive Provisions
    1  
 
       
ARTICLE II CONVEYANCE OF TRANSFERRED ASSETS
    2  
 
       
SECTION 2.1 Conveyance of Transferred Assets
    2  
SECTION 2.2 Representations and Warranties of the Seller as to each Receivable
    2  
SECTION 2.3 Repurchase upon Breach
    2  
SECTION 2.4 Custody of Receivable Files
    3  
 
       
ARTICLE III ADMINISTRATION AND SERVICING OF RECEIVABLES AND TRUST PROPERTY
    5  
 
       
SECTION 3.1 Duties of Servicer
    5  
SECTION 3.2 Collection of Receivable Payments
    6  
SECTION 3.3 Realization Upon Receivables
    6  
SECTION 3.4 Maintenance of Security Interests in Financed Vehicles
    7  
SECTION 3.5 Covenants of Servicer
    7  
SECTION 3.6 Purchase of Receivables Upon Breach
    7  
SECTION 3.7 Servicing Fee
    8  
SECTION 3.8 Servicer’s Certificate
    8  
SECTION 3.9 Annual Officer’s Certificate; Notice of Servicer Replacement Event
    8  
SECTION 3.10 Annual Independent Public Accountants’ Servicing Report
    8  
SECTION 3.11 Servicer Expenses
    9  
SECTION 3.12 1934 Act Filings
    9  
 
       
ARTICLE IV DISTRIBUTIONS; ACCOUNTS; STATEMENTS TO THE CERTIFICATEHOLDER AND THE
NOTEHOLDERS
    9  
 
       
SECTION 4.1 Establishment of Accounts
    9  
SECTION 4.2 Remittances
    11  
SECTION 4.3 Additional Deposits and Payments; Servicer Advances
    11  
SECTION 4.4 Distributions
    12  
SECTION 4.5 Net Deposits
    13  
SECTION 4.6 Statements to Certificateholder and Noteholders
    13  
SECTION 4.7 No Duty to Confirm
    15  

Sale & Servicing Agreement
(VALET 2007-1)

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
SECTION 4.8 Interest Rate Swap Agreement
    15  
 
       
ARTICLE V THE SELLER
    17  
 
       
SECTION 5.1 Representations and Warranties of Seller
    17  
SECTION 5.2 Liability of Seller; Indemnities
    18  
SECTION 5.3 Merger or Consolidation of, or Assumption of the Obligations of,
Seller
    19  
SECTION 5.4 Limitation on Liability of Seller and Others
    20  
SECTION 5.5 Seller May Own Notes
    20  
SECTION 5.6 Sarbanes-Oxley Act Requirements
    20  
SECTION 5.7 Compliance with Organizational Documents
    20  
SECTION 5.8 Perfection Representations, Warranties and Covenants
    20  
 
       
ARTICLE VI THE SERVICER
    20  
 
       
SECTION 6.1 Representations of Servicer
    20  
SECTION 6.2 Indemnities of Servicer
    21  
SECTION 6.3 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer
    23  
SECTION 6.4 Limitation on Liability of Servicer and Others
    23  
SECTION 6.5 Delegation of Duties
    24  
SECTION 6.6 VCI Not to Resign as Servicer
    24  
SECTION 6.7 Servicer May Own Notes
    24  
 
       
ARTICLE VII REPLACEMENT OF SERVICER
    24  
 
       
SECTION 7.1 Replacement of Servicer
    24  
SECTION 7.2 Notification to Noteholders
    25  
 
       
ARTICLE VIII OPTIONAL PURCHASE
    26  
 
       
SECTION 8.1 Optional Purchase of Trust Estate
    26  
 
       
ARTICLE IX MISCELLANEOUS PROVISIONS
    26  
 
       
SECTION 9.1 Amendment
    26  
SECTION 9.2 Protection of Title
    28  
SECTION 9.3 Other Liens or Interests
    29  
SECTION 9.4 Transfers Intended as Sale; Security Interest
    29  
SECTION 9.5 Notices, Etc
    30  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
 
       
SECTION 9.6 Choice of Law
    30  
SECTION 9.7 Headings
    31  
SECTION 9.8 Counterparts
    31  
SECTION 9.9 Waivers
    31  
SECTION 9.10 Entire Agreement
    31  
SECTION 9.11 Severability of Provisions
    31  
SECTION 9.12 Binding Effect
    31  
SECTION 9.13 Acknowledgment and Agreement
    31  
SECTION 9.14 No Waiver; Cumulative Remedies
    31  
SECTION 9.15 Nonpetition Covenant
    32  
SECTION 9.16 Submission to Jurisdiction; Waiver of Jury Trial
    32  
SECTION 9.17 Limitation of Liability
    32  
SECTION 9.18 Third-Party Beneficiaries
    33  
SECTION 9.19 Information Requests
    33  
SECTION 9.20 Regulation AB
    33  
SECTION 9.21 Information to Be Provided by the Indenture Trustee
    33  
SECTION 9.22 Form 8-K Filings
    34  
SECTION 9.23 Indemnification
    35  
SECTION 9.24 Limitations of Rights
    36  

     
Appendix A
  Definitions
 
   
Schedule I
  Representations and Warranties With Respect to the Receivables
Schedule II
  Notice Addressees
 
   
Exhibit A
  Form of Assignment pursuant to Sale and Servicing Agreement
Exhibit B
  Perfection Representations, Warranties and Covenants
Exhibit C
  Servicing Criteria to be Addressed in Indenture Trustee’s Assessment of
Compliance
Exhibit D
  Form of Indenture Trustee’s Annual Certification

-iii-



--------------------------------------------------------------------------------



 



     SALE AND SERVICING AGREEMENT, dated as of February 13, 2007 (together with
all exhibits, schedules and appendices hereto and as from time to time amended,
supplemented or otherwise modified and in effect, this “Agreement”), by and
among VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2007-1 (the “Issuer”), a Delaware
statutory trust, VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC, a
Delaware limited liability company, as seller (the “Seller”), VW CREDIT, INC., a
Delaware corporation (“VCI”), as servicer (in such capacity, the “Servicer”),
and CITIBANK, N.A., a national banking association, as indenture trustee (the
“Indenture Trustee”).
     WHEREAS, the Issuer desires to purchase from the Seller a portfolio of
motor vehicle receivables, including retail motor vehicle installment sales
contracts and/or installment loans that are secured by new and used automobiles
and light-duty trucks;
     WHEREAS, the Seller is willing to sell such portfolio of motor vehicle
receivables and related property to the Issuer; and
     WHEREAS, VCI is willing to service such motor vehicle receivables and
related property on behalf of the Issuer;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:
ARTICLE I
DEFINITIONS AND USAGE
     SECTION 1.1 Definitions. Except as otherwise specified herein or as the
context may otherwise require, capitalized terms used but not otherwise defined
herein are defined in Appendix A hereto, which also contains rules as to usage
that are applicable herein.
     SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP; (b) terms defined in Article 9 of the UCC as in effect in the
relevant jurisdiction and not otherwise defined in this Agreement are used as
defined in that Article; (c) the words “hereof,” “herein” and “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular provision of this Agreement; (d) references to any Article, Section,
Schedule, Appendix or Exhibit are references to Articles, Sections, Schedules,
Appendices and Exhibits in or to this Agreement and references to any paragraph,
subsection, clause or other subdivision within any Section or definition refer
to such paragraph, subsection, clause or other subdivision of such Section or
definition; (e) the term “including” means “including without limitation”;
(f) except as otherwise expressly provided herein, references to any law or
regulation refer to that law or regulation as amended from time to time and
include any successor law or regulation; and (g) references to any Person
include that Person’s successors and assigns.
Sale & Servicing Agreement
(VALET 2007-1)

 



--------------------------------------------------------------------------------



 



ARTICLE II
CONVEYANCE OF TRANSFERRED ASSETS
     SECTION 2.1 Conveyance of Transferred Assets. In consideration of the
Issuer’s sale and delivery to, or upon the order of, the Seller of all of the
Notes and the Certificate on the Closing Date, the Seller does hereby
irrevocably sell, transfer, assign and otherwise convey to the Issuer without
recourse (subject to the obligations herein) all right, title and interest of
the Seller, whether now owned or hereafter acquired, in and to the Transferred
Assets, described in an Assignment substantially in the form of Exhibit A
delivered on the Closing Date. The sale, transfer, assignment and conveyance
made hereunder will not constitute and is not intended to result in an
assumption by the Issuer of any obligation of the Seller or the applicable
Originator to the Obligors, the Dealers or any other Person in connection with
the Receivables or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.
     SECTION 2.2 Representations and Warranties of the Seller as to each
Receivable. The Seller hereby makes the representations and warranties set forth
on Schedule I as to the Receivables sold, transferred, assigned, and otherwise
conveyed to the Issuer under this Agreement on which such representations and
warranties the Issuer relies in acquiring the Receivables. The representations
and warranties as to each Receivable shall survive the Grant of the Receivables
by the Issuer to the Indenture Trustee pursuant to the Indenture.
Notwithstanding any statement to the contrary contained herein or in any other
Transaction Document, the Seller shall not be required to notify any insurer
with respect to any Insurance Policy obtained by an Obligor or to notify any
Dealer about any aspect of the transaction contemplated by the Transaction
Documents.
     SECTION 2.3 Repurchase upon Breach. Upon discovery by any party hereto of a
breach of any of the representations and warranties set forth in Section 2.2 at
the time such representations and warranties were made which materially and
adversely affects the interests of the Issuer or the Noteholders, the party
discovering such breach shall give prompt written notice thereof to the other
parties hereto; provided, that delivery of the Servicer’s Certificate shall be
deemed to constitute prompt notice by the Servicer and the Issuer of such
breach; provided, further, that the failure to give such notice shall not affect
any obligation of the Seller hereunder. If the Seller does not correct or cure
such breach prior to the end of the Collection Period which includes the 60th
day (or, if the Seller elects, an earlier date) after the date that the Seller
became aware or was notified of such breach, then the Seller shall purchase any
Receivable materially and adversely affected by such breach from the Issuer on
the Payment Date following the end of such Collection Period (or, if the Seller
elects, an earlier date). Any such breach or failure will not be deemed to have
a material and adverse effect if such breach or failure does not affect the
ability of the Issuer to receive and retain timely payment in full on such
Receivable. Any such purchase by the Seller shall be at a price equal to the
Repurchase Price. In consideration for such repurchase, the Seller shall make
(or shall cause to be made) a payment to the Issuer equal to the Repurchase
Price by depositing such amount into the Collection Account prior to 11:00 a.m.,
New York City time on such Payment Date, or earlier date, if elected by the
Seller. Upon payment of such Repurchase Price by the Seller, the Issuer and the
Indenture Trustee shall release and shall execute and deliver such instruments
of release, transfer or assignment, in each
Sale & Servicing Agreement
(VALET 2007-1)

2



--------------------------------------------------------------------------------



 



case without recourse or representation, as shall be reasonably requested of it
to vest in the Seller or its designee any Receivable repurchased pursuant
hereto. It is understood and agreed that the right to cause the Seller to
purchase (or to enforce the obligations of VCI under the Purchase Agreement to
purchase) any Receivable as described above shall constitute the sole remedy
respecting such breach available to the Issuer and the Indenture Trustee.
Neither the Owner Trustee nor the Indenture Trustee will have any duty to
conduct an affirmative investigation as to the occurrence of any condition
requiring the repurchase of any Receivable pursuant to this Section 2.3.
     SECTION 2.4 Custody of Receivable Files.
     (a) Custody. To assure uniform quality in servicing the Receivables and to
reduce administrative costs, the Issuer and the Indenture Trustee, upon the
execution and delivery of this Agreement, hereby revocably appoint the Servicer,
and the Servicer hereby accepts such appointment, to act as the agent of the
Issuer and the Indenture Trustee as custodian of the following documents or
instruments, which are hereby or will hereby be constructively delivered to the
Indenture Trustee (or its agent or designee), as pledgee of the Issuer pursuant
to the Indenture with respect to each Receivable (but only to the extent
applicable to such Receivable and only to the extent held in tangible paper
form) (the “Receivable Files”):

  (i)   the fully executed original of the retail motor vehicle installment
sales contract or promissory note and security agreement related to such
Receivable, including any written amendments or extensions thereto;     (ii)  
the original credit application or a photocopy thereof to the extent held in
paper form;     (iii)   the original Certificate of Title or, if not yet
received, evidence that an application therefore has been submitted with the
appropriate authority, a guaranty of title from a Dealer or such other document
that the Servicer keeps on file, in accordance with its Customary Servicing
Practices, evidencing the security interest of the applicable Originator in the
Financed Vehicle; provided, however, that in lieu of being held in the
Receivable File, the Certificate of Title may be held by a third party service
provider engaged by the Servicer to obtain or hold Certificates of Title; and  
  (iv)   any and all other documents that the Servicer or the Seller keeps on
file, in accordance with its Customary Servicing Practices, relating to a
Receivable, an Obligor or a Financed Vehicle.

The foregoing appointment of the Servicer is deemed to be made with due care.
     (b) Safekeeping. The Servicer, in its capacity as custodian, shall hold the
Receivable Files for the benefit of the Issuer and the Indenture Trustee. In
performing its duties as custodian, the Servicer shall act in accordance with
its Customary Servicing Practices. The Servicer will promptly report to the
Issuer and the Indenture Trustee any failure on its part to hold a material
portion of the Receivable Files and maintain its accounts, records, and computer
Sale & Servicing Agreement
(VALET 2007-1)

3



--------------------------------------------------------------------------------



 



systems as herein provided and promptly take appropriate action to remedy any
such failure. The Servicer may, in accordance with its Customary Servicing
Practices: (i) maintain all or a portion of the Receivable Files in electronic
form and (ii) maintain custody of all or any portion of the Receivable Files
with one or more of its agents or designees.
     (c) Maintenance of and Access to Records. The Servicer will maintain each
Receivable File in the United States (it being understood that the Receivable
Files, or any part thereof, may be maintained at the offices of any Person to
whom the Servicer has delegated responsibilities in accordance with
Section 6.5). The Servicer will make available to the Issuer and the Indenture
Trustee or their duly authorized representatives, attorneys or auditors a list
of locations of the Receivable Files upon request. The Servicer will provide
access to the Receivable Files, and the related accounts records, and computer
systems maintained by the Servicer at such times as the Issuer or the Indenture
Trustee direct, but only upon reasonable notice and during the normal business
hours at the respective offices of the Servicer.
     (d) Release of Documents. Upon written instructions from the Indenture
Trustee, the Servicer will release or cause to be released any document in the
Receivable Files to the Indenture Trustee, the Indenture Trustee’s agent or the
Indenture Trustee’s designee, as the case may be, at such place or places as the
Indenture Trustee may designate, as soon thereafter as is practicable. Any
document so released will be handled by the Indenture Trustee with due care and
returned to the Servicer for safekeeping as soon as the Indenture Trustee or its
agent or designee, as the case may be, has no further need therefor.
     (e) Instructions; Authority to Act. All instructions from the Indenture
Trustee will be in writing and signed by an Authorized Officer of the Indenture
Trustee, and the Servicer will be deemed to have received proper instructions
with respect to the Receivable Files upon its receipt of such written
instructions.
     (f) Custodian’s Indemnification. Subject to Section 6.2, the Servicer as
custodian will indemnify the Issuer and the Indenture Trustee for any and all
liabilities, obligations, losses, compensatory damages, payments, costs, or
expenses of any kind whatsoever that may be imposed on, incurred by, or asserted
against the Issuer or the Indenture Trustee as the result of any improper act or
omission in any way relating to the maintenance and custody by the Servicer as
custodian of the Receivable Files; provided, however, that the Servicer will not
be liable (i) to the Issuer for any portion of any such amount resulting from
the willful misconduct, bad faith or negligence of the Indenture Trustee or the
Issuer or (ii) to the Indenture Trustee for any portion of any such amount
resulting from the failure of the Indenture Trustee, the Indenture Trustee’s
agent or the Indenture Trustee’s designee to handle with due care any
Certificate of Title or other document released to the Indenture Trustee or the
Indenture Trustee’s agent or designee pursuant to Section 2.4(d).
     (g) Effective Period and Termination. The Servicer’s appointment as
custodian will become effective as of the Cut-Off Date and will continue in full
force and effect until terminated pursuant to this Section. If VCI resigns as
Servicer in accordance with the provisions of this Agreement or if all of the
rights and obligations of the Servicer have been terminated under Section 7.1,
the appointment of the Servicer as custodian hereunder may be terminated by the
Indenture Trustee, or by the Noteholders of Notes evidencing not less than a
majority of the
Sale & Servicing Agreement
(VALET 2007-1)

4



--------------------------------------------------------------------------------



 



Outstanding Notes, in the same manner as the Indenture Trustee or such
Noteholders may terminate the rights and obligations of the Servicer under
Section 7.1. As soon as practicable after any termination of such appointment,
the Servicer will deliver to the Indenture Trustee (or, at the direction of the
Indenture Trustee, to its agent) the Receivable Files and the related accounts
and records maintained by the Servicer at such place or places as the Indenture
Trustee may reasonably designate.
ARTICLE III
ADMINISTRATION AND SERVICING OF
RECEIVABLES AND TRUST PROPERTY
     SECTION 3.1 Duties of Servicer.
     (a) The Servicer is hereby appointed by the Issuer and authorized to act as
agent for the Issuer and in such capacity shall manage, service, administer and
make collections on the Receivables in accordance with its Customary Servicing
Practices, using the degree of skill and attention that the Servicer exercises
with respect to all comparable motor vehicle receivables that it services for
itself or others. The Servicer’s duties will include collection and posting of
all payments, responding to inquiries of Obligors on such Receivables,
investigating delinquencies, sending invoices or payment coupons to Obligors,
reporting any required tax information to Obligors, accounting for collections
and furnishing monthly and annual statements to the Indenture Trustee with
respect to distributions. The Servicer hereby accepts such appointment and
authorization and agrees to perform the duties of Servicer with respect to the
Receivables set forth herein.
     (b) The Servicer will follow its Customary Servicing Practices and will
have full power and authority to do any and all things in connection with such
managing, servicing, administration and collection that it may deem necessary or
desirable. Without limiting the generality of the foregoing, the Servicer is
hereby authorized and empowered to execute and deliver, on behalf of itself, the
Issuer, the Owner Trustee, the Indenture Trustee, the Noteholders, the
Certificateholder, or any of them, any and all instruments of satisfaction or
cancellation, or partial or full release or discharge, and all other comparable
instruments, with respect to such Receivables or to the Financed Vehicles
securing such Receivables. The Servicer is hereby authorized to commence, in its
own name or in the name of the Issuer, a legal proceeding to enforce a
Receivable or to commence or participate in any other legal proceeding
(including a bankruptcy proceeding) relating to or involving a Receivable, an
Obligor or a Financed Vehicle. If the Servicer commences a legal proceeding to
enforce a Receivable, the Issuer will thereupon be deemed to have automatically
assigned such Receivable to the Servicer solely for purposes of commencing or
participating in any such proceeding as a party or claimant, and the Servicer is
authorized and empowered by the Issuer to execute and deliver in the Servicer’s
name any notices, demands, claims, complaints, responses, affidavits or other
documents or instruments in connection with any such proceeding. If in any
enforcement suit or legal proceeding it is held that the Servicer may not
enforce a Receivable on the ground that it is not a real party in interest or a
holder entitled to enforce the Receivable, the Issuer will, at the Servicer’s
expense and direction, take steps to enforce the Receivable, including bringing
suit in its name or the name of the Indenture Trustee. The Issuer will furnish
the Servicer with any powers of attorney and other
Sale & Servicing Agreement
(VALET 2007-1)

5



--------------------------------------------------------------------------------



 



documents reasonably necessary or appropriate to enable the Servicer to carry
out its servicing and administrative duties hereunder. The Servicer, at its
expense, will obtain on behalf of the Issuer all licenses, if any, reasonably
requested by the Seller to be held by the Issuer in connection with ownership of
the Receivables, and will make all filings and pay all fees as may be required
in connection therewith during the term hereof.
     (c) The Servicer hereby agrees that upon its resignation and the
appointment of a successor Servicer hereunder, the Servicer will terminate its
activities as Servicer hereunder in accordance with Section 7.1, and, in any
case, in a manner which the Indenture Trustee reasonably determines will
facilitate the transition of the performance of such activities to such
successor Servicer, and the Servicer shall cooperate with and assist such
successor Servicer.
     SECTION 3.2 Collection of Receivable Payments. The Servicer will make
reasonable efforts to collect all payments called for under the terms and
provisions of the Receivables as and when the same become due in accordance with
its Customary Servicing Practices. Subject to Section 3.5, the Servicer may
grant extensions, rebates, deferrals, amendments, modifications or adjustments
with respect to any Receivable in accordance with its Customary Servicing
Practices; provided, however, that if the Servicer (i) extends the date for
final payment by the Obligor of any Receivable beyond the last day of the
Collection Period prior to the Class A-4 Final Scheduled Payment Date or
(ii) reduces the Contract Rate or Outstanding Principal Balance with respect to
any Receivable other than as required by applicable law, it will promptly
purchase such Receivable in the manner provided in Section 3.6. The Servicer may
in its discretion waive any late payment charge or any other fees that may be
collected in the ordinary course of servicing a Receivable. Subject to the
proviso of the second sentence of this Section 3.2, the Servicer and its
Affiliates may engage in any marketing practice or promotion or any sale of any
products, goods or services to Obligors with respect to the Receivables so long
as such practices, promotions or sales are offered to obligors of comparable
motor vehicle receivables serviced by the Servicer for itself and others,
whether or not such practices, promotions or sales might result in a decrease in
the aggregate amount of payments on the Receivables, prepayments or faster or
slower timing of the payment of the Receivables. Notwithstanding anything in
this Agreement to the contrary, the Servicer may refinance any Receivable and
deposit the full Outstanding Principal Balance of such Receivable into the
Collection Account. The receivable created by such refinancing shall not be
property of the Issuer. The Servicer and its Affiliates may also sell insurance
or debt cancellation products, including products which result in the
cancellation of some or all of the amount of a Receivable upon the death or
disability of the Obligor or any casualty with respect to the Financed Vehicle.
     SECTION 3.3 Realization Upon Receivables. On behalf of the Issuer, the
Servicer will use commercially reasonable efforts, consistent with its Customary
Servicing Practices, to repossess or otherwise convert the ownership of the
Financed Vehicle securing any Receivable as to which the Servicer has determined
eventual payment in full is unlikely unless it determines in its sole discretion
that repossession will not increase the Liquidation Proceeds by an amount
greater than the expense of such repossession or that the proceeds ultimately
recoverable with respect to such Receivable would be increased by forbearance.
The Servicer will follow such Customary Servicing Practices as it deems
necessary or advisable, which may include reasonable efforts to realize upon any
recourse to any Dealer and selling the Financed Vehicle at public or private
sale. The foregoing will be subject to the provision that, in any case in which
the
Sale & Servicing Agreement
(VALET 2007-1)

6



--------------------------------------------------------------------------------



 



Financed Vehicle has suffered damage, the Servicer shall not be required to
expend funds in connection with the repair or the repossession of such Financed
Vehicle unless it determines in its sole discretion that such repair and/or
repossession will increase the Liquidation Proceeds by an amount greater than
the amount of such expenses. The Servicer, in its sole discretion, may in
accordance with its Customary Servicing Practices sell any Receivable’s
deficiency balance. Net proceeds of any such sale allocable to the Receivable
will constitute Liquidation Proceeds, and the sole right of the Issuer and the
Indenture Trustee with respect to any such sold Receivables will be to receive
such Liquidation Proceeds. Upon such sale, the Servicer will mark its computer
records indicating that any such receivable sold is no longer a Receivable. The
Servicer is authorized to take any and all actions necessary or appropriate on
behalf of the Issuer to evidence the sale of the Receivable free from any Lien
or other interest of the Issuer or the Indenture Trustee.
     SECTION 3.4 Maintenance of Security Interests in Financed Vehicles. The
Servicer will, in accordance with its Customary Servicing Practices, take such
steps as are necessary to maintain perfection of the security interest created
by each Receivable in the related Financed Vehicle. The Issuer hereby authorizes
the Servicer to take such steps as are necessary to re-perfect such security
interest on behalf of the Issuer and the Indenture Trustee in the event of the
relocation of a Financed Vehicle or for any other reason.
     SECTION 3.5 Covenants of Servicer. Unless required by law or court order,
the Servicer will not release the Financed Vehicle securing each such Receivable
from the security interest granted by such Receivable in whole or in part except
in the event of payment in full by or on behalf of the Obligor thereunder or
payment in full less a deficiency which the Servicer would not attempt to
collect in accordance with its Customary Servicing Practices or in connection
with repossession or except as may be required by an insurer in order to receive
proceeds from any Insurance Policy covering such Financed Vehicle.
     SECTION 3.6 Purchase of Receivables Upon Breach. Upon discovery by any
party hereto of a breach of any of the covenants set forth in Section 3.2, 3.3,
3.4 or 3.5 which materially and adversely affects the interests of the Issuer or
the Noteholders, the party discovering such breach shall give prompt written
notice thereof to the other parties hereto; provided, that delivery of the
Servicer’s Certificate shall be deemed to constitute prompt notice by the
Servicer and the Issuer of such breach; provided, further, that the failure to
give such notice shall not affect any obligation of the Servicer hereunder. If
the Servicer does not correct or cure such breach prior to the end of the
Collection Period which includes the 60th day (or, if the Servicer elects, an
earlier date) after the date that the Servicer became aware or was notified of
such breach, then the Servicer shall purchase any Receivable materially and
adversely affected by such breach from the Issuer on the Payment Date following
the end of such Collection Period. Any such breach or failure will not be deemed
to have a material and adverse effect if such breach or failure does not affect
the ability of the Issuer to receive and retain timely payment in full on such
Receivable. Any such purchase by the Servicer shall be at a price equal to the
Repurchase Price. In consideration for such repurchase, the Servicer shall make
(or shall cause to be made) a payment to the Issuer equal to the Repurchase
Price by depositing such amount into the Collection Account prior to 11:00 a.m.,
New York City time on such Payment Date. Upon payment of such Repurchase Price
by the Servicer, the Issuer and the Indenture Trustee shall release and shall
execute and deliver such instruments of release, transfer or assignment, in
Sale & Servicing Agreement
(VALET 2007-1)

7



--------------------------------------------------------------------------------



 



each case without recourse or representation, as shall be reasonably necessary
to vest in the Servicer or its designee any Receivable repurchased pursuant
hereto. It is understood and agreed that the obligation of the Servicer to
purchase any Receivable as described above shall constitute the sole remedy
respecting such breach available to the Issuer, the Swap Counterparty and the
Indenture Trustee.
     SECTION 3.7 Servicing Fee. On each Payment Date, the Issuer shall pay to
the Servicer the Servicing Fee in accordance with Section 4.4 for the
immediately preceding Collection Period as compensation for its services. In
addition, the Servicer will be entitled to retain all Supplemental Servicing
Fees. The Servicer also will be entitled to receive investment earnings (net of
investment losses and expenses) on funds deposited in the Collection Account and
the Principal Distribution Account during each Collection Period.
     SECTION 3.8 Servicer’s Certificate. On or before the Determination Date
preceding each Payment Date, the Servicer shall deliver to the Indenture Trustee
and each Paying Agent, and the Indenture Trustee shall forward such copy to each
of the Rating Agencies and the Swap Counterparty, a Servicer’s Certificate
containing all information necessary to make the payments, transfers and
distributions pursuant to Sections 4.3 and 4.4 on such Payment Date, together
with the written statements to be furnished by the Indenture Trustee to the
Noteholders pursuant to Section 4.6 hereof and Section 6.6 of the Indenture. At
the sole option of the Servicer, each Servicer’s Certificate may be delivered in
electronic or hard copy format.
     SECTION 3.9 Annual Officer’s Certificate; Notice of Servicer Replacement
Event. (a) The Servicer will deliver to the Rating Agencies, the Issuer and the
Indenture Trustee, on or before March 30 of each calendar year, beginning on
March 30, 2008, an Officer’s Certificate (with appropriate insertions) providing
such information as is required under Item 1123 of Regulation AB.
     (a) The Servicer will deliver to the Issuer, the Indenture Trustee and each
Rating Agency promptly after having obtained knowledge thereof written notice in
an Officer’s Certificate of any event which with the giving of notice or lapse
of time, or both, would become a Servicer Replacement Event.
     (b) The Servicer will deliver to the Issuer, on or before March 30 of each
year, beginning on March 30, 2008, a report regarding the Servicer’s assessment
of compliance with the Servicing Criteria during the immediately preceding
calendar year, including disclosure of any material instance of non-compliance
identified by the Servicer, as required under paragraph (b) of Rule 13a-18 and
Rule 15d-18 of the Exchange Act and Item 1122 of Regulation AB.
     SECTION 3.10 Annual Independent Public Accountants’ Servicing Report. On or
before the 90th day following the end of each fiscal year, beginning with the
fiscal year ending December 31, 2007, the Servicer shall cause a firm of
independent registered public accountants (who may also render other services to
the Servicer, the Seller or their respective Affiliates) to furnish to the
Indenture Trustee, the Servicer, the Seller and each Rating Agency each
attestation report on assessments of compliance with the Servicing Criteria with
respect to the Servicer or any Affiliate thereof during the related fiscal year
delivered by such accountants pursuant to paragraph (c) of Rule 13a-18 or
Rule 15d-18 of the Exchange Act and Item 1122 of Regulation
Sale & Servicing Agreement
(VALET 2007-1)

8



--------------------------------------------------------------------------------



 



AB. The certification required by this paragraph may be replaced by any similar
certification using other procedures or attestation standards which are now or
in the future in use by servicers of comparable assets, or which otherwise
comply with any rule, regulation, “no action” letter or similar guidance
promulgated by the Commission.
     SECTION 3.11 Servicer Expenses. The Servicer shall pay all expenses (other
than expenses described in the definition of Liquidation Proceeds) incurred by
it in connection with its activities hereunder, including fees, expenses,
indemnities and disbursements of the Indenture Trustee, the Owner Trustee (as
more fully described in Sections 8.1 and 8.2 of the Trust Agreement),
independent accountants, taxes imposed on the Servicer and expenses incurred in
connection with distributions and reports to the Noteholders and the
Certificateholder.
     SECTION 3.12 1934 Act Filings. The Issuer hereby authorizes the Servicer
and the Seller, or either of them, to prepare, sign, certify and file any and
all reports, statements and information respecting the Issuer and/or the Notes
required to be filed pursuant to the Exchange Act, and the rules thereunder.
ARTICLE IV
DISTRIBUTIONS; ACCOUNTS;
STATEMENTS TO THE CERTIFICATEHOLDER
AND THE NOTEHOLDERS
     SECTION 4.1 Establishment of Accounts. (a) The Servicer shall cause to be
established:

  (i)   For the benefit of the Noteholders and the Swap Counterparty, in the
name of the Indenture Trustee, an Eligible Account (the “Collection Account”),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Noteholders and the Swap Counterparty, which
Eligible Account shall be established by and maintained with the Indenture
Trustee or its designee. No checks shall be issued, printed or honored with
respect to the Collection Account.     (ii)   For the benefit of the Noteholders
and the Swap Counterparty, in the name of the Indenture Trustee, an Eligible
Account (the “Principal Distribution Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Noteholders and the Swap Counterparty, which Eligible Account shall be
established by and maintained with the Indenture Trustee or its designee. No
checks shall be issued, printed or honored with respect to the Principal
Distribution Account.     (iii)   For the benefit of the Noteholders and the
Swap Counterparty, in the name of the Indenture Trustee, an Eligible Account
(the “Reserve Account”), bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Noteholders and the Swap
Counterparty,

Sale & Servicing Agreement
(VALET 2007-1)

9



--------------------------------------------------------------------------------



 



      which Eligible Account shall be established by and maintained with the
Indenture Trustee or its designee. No checks shall be issued, printed or honored
with respect to the Reserve Account.

     (b) Funds on deposit in the Collection Account, the Reserve Account and the
Principal Distribution Account and the Swap Termination Payment Account (to the
extent such account is established under Section 4.8(b) (collectively, the
“Trust Accounts”) shall be invested by the Indenture Trustee in Permitted
Investments selected in writing by the Servicer and of which the Servicer
provides notification (pursuant to standing instructions or otherwise);
provided, that it is understood and agreed that neither the Servicer, the
Indenture Trustee nor the Issuer shall be liable for any loss arising from such
investment in Permitted Investments. All such Permitted Investments shall be
held by or on behalf of the Indenture Trustee as secured party for the benefit
of the Noteholders and the Swap Counterparty; provided, that on each Payment
Date all interest and other investment income (net of losses and investment
expenses) on funds on deposit in the Collection Account and the Principal
Distribution Account shall be distributed to the Servicer and shall not be
available to pay the distributions provided for in Section 4.4. All investments
of funds on deposit in the Trust Accounts shall mature so that such funds will
be available on the next Payment Date. No Permitted Investment shall be sold or
otherwise disposed of prior to its scheduled maturity unless a default occurs
with respect to such Permitted Investment and the Servicer directs the Indenture
Trustee in writing to dispose of such Permitted Investment.
     (c) The Indenture Trustee shall possess all right, title and interest in
all funds on deposit from time to time in the Trust Accounts and in all proceeds
thereof and all such funds, investments and proceeds shall be part of the Trust
Estate. Except as otherwise provided herein, the Trust Accounts shall be under
the sole dominion and control of the Indenture Trustee for the benefit of the
Noteholders and the Swap Counterparty. If, at any time, any Trust Account ceases
to be an Eligible Account, the Servicer shall promptly notify the Indenture
Trustee in writing (unless such Trust Account is an account with the Indenture
Trustee) and within 10 Business Days (or such longer period as to which each
Rating Agency may consent) after becoming aware of the fact, establish a new
Trust Account as an Eligible Account and shall direct the Indenture Trustee to
transfer any cash and/or any investments to such new Trust Account.
     (d) With respect to the Trust Account Property, the parties hereto agree
that:

  (i)   any Trust Account Property that consists of uninvested funds shall be
held solely in Eligible Accounts and, except as otherwise provided herein, each
such Eligible Account shall be subject to the exclusive custody and control of
the Indenture Trustee, and, except as otherwise provided in the Transaction
Documents, the Indenture Trustee or its designee shall have sole signature
authority with respect thereto;     (ii)   any Trust Account Property that
constitutes Physical Property shall be delivered to the Indenture Trustee or its
designee, in accordance with paragraph (a) of the definition of “Delivery” and
shall be held, pending maturity or disposition, solely by the Indenture Trustee
or any such designee;

Sale & Servicing Agreement
(VALET 2007-1)

10



--------------------------------------------------------------------------------



 



  (iii)   any Trust Account Property that is an “uncertificated security” under
Article 8 of the UCC and that is not governed by clause (iv) below shall be
delivered to the Indenture Trustee or its designee in accordance with paragraph
(c) of the definition of “Delivery” and shall be maintained by the Indenture
Trustee or such designee, pending maturity or disposition, through continued
registration of the Indenture Trustee’s (or its designee’s) ownership of such
security on the books of the issuer thereof; and     (iv)   any Trust Account
Property that is an uncertificated security that is a “book-entry security” (as
such term is defined in Federal Reserve Bank Operating Circular No. 7) held in a
securities account at a Federal Reserve Bank and eligible for transfer through
the Fedwire® Securities Service operated by the Federal Reserve System pursuant
to Federal book-entry regulations shall be delivered in accordance with
paragraph (b) of the definition of “Delivery” and shall be maintained by the
Indenture Trustee or its designee or a securities intermediary (as such term is
defined in Section 8-102(a)(14) of the UCC) acting solely for the Indenture
Trustee or such designee, pending maturity or disposition, through continued
book-entry registration of such Trust Account Property as described in such
paragraph.

     SECTION 4.2 Remittances. The Servicer shall deposit an amount equal to all
Collections into the Collection Account within two Business Days after
identification; provided, however, that if the Monthly Remittance Condition is
satisfied, then the Servicer shall not be required to deposit into the
Collection Account an amount equal to the Collections received during any
Collection Period until 11:00 a.m., New York City time, on the following Payment
Date, provided, further, that if the Collection Account is not maintained at the
Indenture Trustee, then deposits into the Collection Account shall be made on
the Business Day preceding each Payment Date (so long as the Monthly Remittance
Condition is met). The “Monthly Remittance Condition” shall be deemed to be
satisfied if (i) VCI is the Servicer, (ii) no Servicer Replacement Event has
occurred and is continuing and (iii)(x) Volkswagen AG has a short-term debt
rating of at least “P-1” from Moody’s and “A-1” from Standard & Poor’s, (y) both
Moody’s and Standard & Poor’s are then rating a debt issuance of Volkswagen of
America, Inc. or VCI (and, in the case of VCI, such debt issuance is guaranteed
by Volkswagen AG) and (z) VCI remains a direct or indirect wholly-owned
subsidiary of Volkswagen AG. Notwithstanding the foregoing, the Servicer may
remit Collections to the Collection Account on any other alternate remittance
schedule (but not later than the related Payment Date) if the Rating Agency
Condition is satisfied with respect to such alternate remittance schedule.
Pending deposit into the Collection Account, Collections may be commingled and
used by the Servicer at its own risk and are not required to be segregated from
its own funds.
     SECTION 4.3 Additional Deposits and Payments; Servicer Advances. (a) On
each Payment Date, the Servicer and the Seller will deposit into the Collection
Account the aggregate Repurchase Price with respect to Repurchased Receivables
purchased by the Servicer or the Seller, respectively, on such Payment Date and
the Servicer will deposit into the Collection Account all amounts, if any, to be
paid under Section 8.1 in connection with the Optional
Sale & Servicing Agreement
(VALET 2007-1)

11



--------------------------------------------------------------------------------



 



Purchase. All such deposits with respect to a Payment Date will be made, in
immediately available funds by 11:00 a.m., New York City time, on such Payment
Date related to such Collection Period.
     (b) The Indenture Trustee will, on each Payment Date, withdraw from the
Reserve Account the Reserve Account Excess Amount, if any, for such Payment Date
and deposit such amounts in the Collection Account.
     (c) On each Payment Date, the Servicer shall deposit into the Collection
Account prior to 11:00 a.m., New York City time, an advance in an amount equal
to the lesser of (a) any shortfall in the amounts available to make the payments
in clauses first through fifth of Section 4.4(a) and (b) the aggregate scheduled
monthly payments due on Receivables but not received during and prior to the
related Collection Period (an “Advance”); provided, however, that the Servicer
will not be obligated to make an Advance if the Servicer reasonably determines
in its sole discretion that such Advance is not likely to be repaid from future
cash flows from the Receivables. No Advances will be made with respect to
Defaulted Receivables.
     (d) The Indenture Trustee will, on the Payment Date relating to each
Collection Period, withdraw from the Reserve Account the Reserve Account Draw
Amount and deposit such amount in the Collection Account.
     (e) On the Closing Date the Seller will deposit, or cause to be deposited
from proceeds of the sale of the Notes, into the Reserve Account an amount equal
to the Initial Reserve Account Deposit Amount.
     (f) The Indenture Trustee will promptly, on the day of receipt, deposit
into the Collection Account all Net Swap Receipts received by it under the
Interest Rate Swap Agreement in immediately available funds.
SECTION 4.4 Distributions.
     (a) Prior to any acceleration of the Notes pursuant to Section 5.2 of the
Indenture, on each Payment Date, the Indenture Trustee (based on information
contained in, and as directed by, the Servicer’s Certificate delivered on or
before the related Determination Date pursuant to Section 3.8) shall make the
following deposits and distributions, to the extent of Available Funds, Advances
made on such Payment Date pursuant to Section 4.3(c) and the Reserve Account
Draw Amount, on deposit in the Collection Account for such Payment Date, in the
following order of priority:

  (i)   first, to the Servicer (or any predecessor Servicer, if applicable) for
reimbursement of all outstanding Advances;     (ii)   second, to the Servicer,
the Servicing Fee and all unpaid Servicing Fees with respect to prior periods;  
  (iii)   third, to the Swap Counterparty, the Net Swap Payment, if any, for
such Payment Date;

Sale & Servicing Agreement
(VALET 2007-1)

12



--------------------------------------------------------------------------------



 



  (iv)   fourth, pro rata, (A) to the Swap Counterparty, any Senior Swap
Termination Payments for such Payment Date, and (B) to the Noteholders, the
Accrued Note Interest for the related Interest Period; provided, that if there
are not sufficient funds available to pay the entire amount of the Accrued Note
Interest, the amounts available will be applied to the payment of such interest
on the Notes on a pro rata basis;     (v)   fifth, to the Principal Distribution
Account for distribution to the Noteholders pursuant to Section 8.2(c) of the
Indenture, the Principal Distribution Amount;     (vi)   sixth, to the Reserve
Account, any additional amounts required to increase the amount in the Reserve
Account up to the Specified Reserve Account Balance;     (vii)   seventh, to the
Swap Counterparty, any Subordinated Swap Termination Payments for such Payment
Date;     (viii)   eighth, to the Owner Trustee and the Indenture Trustee, fees
and expenses (including indemnification amounts) due and owing under the Trust
Agreement and the Indenture, as applicable, which have not been previously paid;
and     (ix)   ninth, to or at the direction of the Certificateholder, any funds
remaining.

Notwithstanding any other provision of this Section 4.4, following the
occurrence and during the continuation of an Event of Default which has resulted
in an acceleration of the Notes, the Indenture Trustee shall apply all amounts
on deposit in the Collection Account pursuant to Section 5.4(b) of the
Indenture.
     (b) After the payment in full of the Notes, all amounts payable to the Swap
Counterparty and all other amounts payable under Section 4.4(a), all Collections
shall be paid to or in accordance with the instructions provided from time to
time by the Certificateholder.
     SECTION 4.5 Net Deposits. If the Monthly Remittance Condition is satisfied,
the Servicer shall be permitted to deposit into the Collection Account only the
net amount distributable to Persons other than the Servicer and its Affiliates
on the Payment Date. The Servicer shall, however, account as if all of the
deposits and distributions described herein were made individually.
     SECTION 4.6 Statements to Certificateholder and Noteholders. On or before
each Determination Date, the Servicer shall deliver to the Indenture Trustee and
each Paying Agent, and the Indenture Trustee shall forward (or make available on
its website, as described below) such copy to each of the Rating Agencies, the
Swap Counterparty, the Issuer and to each Noteholder of record as of the most
recent Record Date, a statement setting forth for the Collection Period and
Payment Date relating to such Determination Date the following information (to
the extent applicable):
Sale & Servicing Agreement
(VALET 2007-1)

13



--------------------------------------------------------------------------------



 



     (a) the aggregate amount being paid on such Payment Date in respect of
interest on and principal of each Class of Notes;
     (b) the Class A-1 Note Balance, the Class A-2 Note Balance, the Class A-3
Note Balance, the Class A-4 Note Balance and the Certificate Balance in each
case after giving effect to payments on such Payment Date;
     (c) (i) the amount on deposit in the Reserve Account and the Specified
Reserve Account Balance, each as of the beginning and end of the related
Collection Period, (ii) the amount deposited in the Reserve Account in respect
of such Payment Date, if any, (iii) the Reserve Account Draw Amount and the
Reserve Account Excess Amount, if any, to be withdrawn from the Reserve Account
on such Payment Date, (iv) the balance on deposit in the Reserve Account on such
Payment Date after giving effect to withdrawals therefrom and deposits thereto
in respect of such Payment Date and (v) the change in such balance from the
immediately preceding Payment Date;
     (d) the Principal Distribution Amount for such Payment Date;
     (e) the Net Pool Balance and the Note Factor as of the close of business on
the last day of the preceding Collection Period;
     (f) the amount of the Servicing Fee to be paid to the Servicer with respect
to the related Collection Period and the amount of any unpaid Servicing Fees;
     (g) the amount of the Noteholders’ Interest Carryover Shortfall, if any, on
such Payment Date and the change in such amounts from the preceding Payment
Date;
     (h) the aggregate Repurchase Price with respect to Repurchased Receivables
paid by (i) the Servicer and (ii) the Seller with respect to the related
Collection Period;
     (i) the amount of Advances, if any, on such Payment Date;
     (j) the amount of Collections for the related Collection Period;
     (k) the Net Swap Receipts and Net Swap Payment, if any;
     (l) the Senior Swap Termination Payment and Subordinated Swap Termination
Payment, if any;
     (m) the Swap Replacement Proceeds, if any; and
     (n) the Swap Termination Payment, if any.
Each amount set forth pursuant to paragraph (a) or (g) above relating to the
Notes shall be expressed as a dollar amount per $1,000 of the Initial Note
Balance of the Notes (or Class thereof).
Sale & Servicing Agreement
(VALET 2007-1)

14



--------------------------------------------------------------------------------



 



     The Indenture Trustee will make available via the Indenture Trustee’s
internet website all reports or notices required to be provided by the Indenture
Trustee under this Section 4.6, provided, however, that the indenture Trustee,
shall, if requested by any Rating Agency, deliver any reports or notices under
this Section 4.6 in writing to such Rating Agency. Any information that is
disseminated in accordance with the provisions of this Section 4.6 shall not be
required to be disseminated in any other form or manner; provided, however, any
such information that must be delivered to the Rating Agencies under this
Section 4.6 shall be sent by electronic mail to each Rating Agency. The
Indenture Trustee will make no representations or warranties as to the accuracy
or completeness of such documents and will assume no responsibility therefor.
     The Indenture Trustee’s internet website shall be initially located at
“www.sfcitidirect.com” or at such other address as shall be specified by the
Indenture Trustee from time to time in writing to the Noteholders, the Servicer,
the Issuer or any Paying Agent. In connection with providing access to the
Indenture Trustee’s internet website, the Indenture Trustee may require
registration and the acceptance of a disclaimer. The Indenture Trustee shall not
be liable for the dissemination of information in accordance with this
Agreement.
     SECTION 4.7 No Duty to Confirm. The Indenture Trustee shall have no duty or
obligation to verify or confirm the accuracy of any of the information or
numbers set forth in the Servicer’s Certificate delivered by the Servicer to the
Indenture Trustee, and the Indenture Trustee shall be fully protected in relying
upon such Servicer’s Certificate.
     SECTION 4.8 Interest Rate Swap Agreement.
     (a) The Issuer shall enter into the Initial Interest Rate Swap Agreement
with the Initial Swap Counterparty. Subject to the requirements of this
Section 4.8, the Issuer may from time to time enter into one or more Replacement
Interest Rate Swap Agreements in the event that the Initial Interest Rate Swap
Agreement is terminated due to any “Termination Event” or “Event of Default”
(each as defined in the Initial Interest Rate Swap Agreement) prior to its
scheduled expiration and in accordance with the terms of such Interest Rate Swap
Agreement. Other than any Replacement Interest Rate Swap Agreement entered into
pursuant to this Section 4.8(a), the Issuer may not enter into any additional
interest rate swap agreements.
     (b) In the event of any early termination of any Interest Rate Swap
Agreement, (i) upon written direction and notification of such early
termination, the Indenture Trustee shall establish the Swap Termination Payment
Account, (ii) any Swap Termination Payments received from the Swap Counterparty
will be remitted to the Swap Termination Payment Account and (iii) any Swap
Replacement Proceeds received from a Replacement Swap Counterparty will be
remitted directly to the Swap Counterparty; provided, that any such remittance
to the Swap Counterparty shall not exceed the amounts, if any, owed to the Swap
Counterparty under the Interest Rate Swap Agreement; provided, further that the
Swap Counterparty shall only receive Swap Replacement Proceeds if all Swap
Termination Payments due from the Swap Counterparty to the Issuer have been paid
in full and if such amounts have not been paid in full then the amount of Swap
Replacement Proceeds necessary to make up any deficiency shall be remitted to
the Swap Termination Payment Account.
Sale & Servicing Agreement
(VALET 2007-1)

15



--------------------------------------------------------------------------------



 



     (c) The Issuer shall promptly, following the early termination of any
Initial Interest Rate Swap Agreement due to an “Event of Default” or
“Termination Event” (each as defined in the Initial Interest Rate Swap
Agreement) and in accordance with the terms of such Interest Rate Swap
Agreement, enter into a Replacement Interest Rate Swap Agreement to the extent
possible and practicable through application of funds available in the Swap
Termination Payment Account unless entering into such Replacement Interest Rate
Swap Agreement will cause the Rating Agency Condition not to be satisfied.
     (d) To the extent that (i) the funds available in the Swap Termination
Payment Account exceed the costs of entering into a Replacement Interest Rate
Swap Agreement or (ii) the Issuer determines not to replace the Initial Interest
Rate Swap Agreement and the Rating Agency Condition is met with respect to such
determination, the amounts in the Swap Termination Payment Account (other than
funds used to pay the costs of entering into a Replacement Interest Rate Swap
Agreement, if applicable) shall be included in Available Funds and allocated in
accordance with the order of priority specified in Section 4.4(a) on the
following Payment Date. In any other situation, amounts on deposit in the Swap
Termination Payment Account at any time shall be invested pursuant to
Section 4.1(b) and on each Payment Date after the creation of a Swap Termination
Payment Account, the funds therein shall be used to cover any shortfalls in the
amounts payable under clauses first through fifth under Section 4.4(a),
provided, that in no event will the amount withdrawn from the Swap Termination
Payment Account on such Payment Date exceed the amount of Net Swap Receipts that
would have been required to be paid on such Payment Date under the terminated
Interest Rate Swap Transaction had there been no termination of such
transaction. Any amounts remaining in the Swap Termination Payment Account after
payment in full of the Class A-4 Notes shall be included in Available Funds and
allocated in accordance with the order of priority specified in Section 4.4(a)
on the following Payment Date.
     (e) If the Swap Counterparty is required to post collateral under the terms
of the Interest Rate Swap Agreement, upon written direction and notification of
such requirement the Indenture Trustee shall establish the Swap Collateral
Account (the “Swap Collateral Account”) over which the Indenture Trustee shall
have exclusive control and the sole right of withdrawal, and in which no Person
other than the Indenture Trustee, the Swap Counterparty and the Noteholders
shall have any legal or beneficial interest. The Indenture Trustee shall deposit
all collateral received from the Swap Counterparty under the Interest Rate Swap
Agreement into the Swap Collateral Account. Any and all funds at any time on
deposit in, or otherwise to the credit of, the Swap Collateral Account shall be
held in trust by the Indenture Trustee for the benefit of the Swap Counterparty
and the Noteholders. The only permitted withdrawal from or application of funds
on deposit in, or otherwise to the credit of, the Swap Collateral Account shall
be (i) for application to obligations of the Swap Counterparty to the Issuer
under the Interest Rate Swap Agreement in accordance with the terms of the
Interest Rate Swap Agreement or (ii) to return collateral to the Swap
Counterparty when and as required by the Interest Rate Swap Agreement.
     (f) If at any time the Interest Rate Swap Agreement becomes subject to
early termination due to the occurrence of an “Event of Default” or “Termination
Event” (as defined in the Interest Rate Swap Agreement), the Issuer and the
Indenture Trustee shall use reasonable efforts (following the expiration of any
applicable grace period) to enforce the rights of the Issuer thereunder as may
be permitted by the terms of the Interest Rate Swap Agreement and
Sale & Servicing Agreement
(VALET 2007-1)

16



--------------------------------------------------------------------------------



 



consistent with the terms hereof. To the extent not fully paid from Swap
Replacement Proceeds, any Swap Termination Payment owed by the Issuer to the
Swap Counterparty under the Interest Rate Swap Agreement shall be payable to the
Swap Counterparty in installments made on each following Payment Date until paid
in full in accordance with the order of priority specified in Section 4.4(a). To
the extent that the Swap Replacement Proceeds exceed any such Swap Termination
Payments (or if there are no Swap Termination Payments due to the Swap
Counterparty), the Swap Replacement Proceeds in excess of such Swap Termination
Payments, if any, shall be included in Available Funds and allocated and applied
in accordance with the order of priority specified in Section 4.4(a) on the
following Payment Date.
ARTICLE V
THE SELLER
     SECTION 5.1 Representations and Warranties of Seller. The Seller makes the
following representations and warranties as of the Closing Date on which the
Issuer will be deemed to have relied in acquiring the Transferred Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the Transferred Assets to the
Issuer and the pledge thereof by the Issuer to the Indenture Trustee pursuant to
the Indenture:
     (a) Existence and Power. The Seller is a limited liability company validly
existing and in good standing under the laws of the State of Delaware and has,
in all material respects, all power and authority required to carry on its
business as it is now conducted. The Seller has obtained all necessary licenses
and approvals in each jurisdiction where the failure to do so would materially
and adversely affect the ability of the Seller to perform its obligations under
the Transaction Documents or affect the enforceability or collectibility of the
Receivables or any other part of the Transferred Assets.
     (b) Authorization and No Contravention. The execution, delivery and
performance by the Seller of each Transaction Document to which it is a party
(i) have been duly authorized by all necessary limited liability company action
on the part of the Seller and (ii) do not contravene or constitute a default
under (A) any applicable law, rule or regulation, (B) its organizational
documents or (C) any material agreement, contract, order or other instrument to
which it is a party or its property is subject (other than violations which do
not affect the legality, validity or enforceability of any of such agreements
and which, individually or in the aggregate, would not materially and adversely
affect the transactions contemplated by, or the Seller’s ability to perform its
obligations under, the Transaction Documents).
     (c) No Consent Required. No approval or authorization by, or filing with,
any Governmental Authority is required in connection with the execution,
delivery and performance by the Seller of any Transaction Document other than
(i) UCC filings, (ii) approvals and authorizations that have previously been
obtained and filings that have previously been made and (iii) approvals,
authorizations or filings which, if not obtained or made, would not have a
material adverse effect on the enforceability or collectibility of the
Receivables or any other part of the Transferred Assets or would not materially
and adversely affect the ability of the Seller to perform its obligations under
the Transaction Documents.
Sale & Servicing Agreement
(VALET 2007-1)

17



--------------------------------------------------------------------------------



 



     (d) Binding Effect. Each Transaction Document to which the Seller is a
party constitutes the legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting creditors’ rights generally and, if applicable, the rights of
creditors of limited liability companies from time to time in effect or by
general principles of equity.
     (e) Lien Filings. The Seller is not aware of any material judgment, ERISA
or tax lien filings against the Seller.
     (f) No Proceedings. There are no actions, suits or proceedings pending or,
to the knowledge of the Seller, threatened against the Seller before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(iii) seek any determination or ruling that would materially and adversely
affect the performance by the Seller of its obligations under this Agreement or
any of the other Transaction Documents or the collectibility or enforceability
of the Receivables, or (iv) relate to the Seller that would materially and
adversely affect the federal or Applicable Tax State income, excise, franchise
or similar tax attributes of the Notes.
     SECTION 5.2 Liability of Seller; Indemnities. The Seller shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Seller under this Agreement, and hereby agrees to the
following:
     (a) The Seller shall indemnify, defend, and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee, the Noteholders and the Certificateholder
from and against any loss, liability or expense incurred by reason of the
Seller’s violation of federal or State securities laws in connection with the
registration or the sale of the Notes.
     (b) The Seller will pay any and all taxes levied or assessed upon the
Issuer or upon all or any part of the Trust Estate.
     (c) Indemnification under this Section 5.2 will survive the resignation or
removal of the Owner Trustee or the Indenture Trustee and the termination of
this Agreement and will include, without limitation, reasonable fees and
expenses of counsel and expenses of litigation. If the Seller has made any
indemnity payments pursuant to this Section 5.2 and the Person to or on behalf
of whom such payments are made thereafter collects any of such amounts from
others, such Person will promptly repay such amounts to the Seller, without
interest.
     (d) The Seller’s obligations under this Section 5.2 are obligations solely
of the Seller and will not constitute a claim against the Seller to the extent
that the Seller does not have funds sufficient to make payment of such
obligations. In furtherance of and not in derogation of the foregoing, the
Issuer, the Servicer, the Indenture Trustee and the Owner Trustee, by entering
into or accepting this Agreement, acknowledge and agree that they have no right,
title or interest in or to the Other Assets of the Seller. To the extent that,
notwithstanding the agreements and provisions contained in the preceding
sentence, the Issuer, the Servicer, the Indenture Trustee or
Sale & Servicing Agreement
(VALET 2007-1)

18



--------------------------------------------------------------------------------



 



the Owner Trustee either (i) asserts an interest or claim to, or benefit from,
Other Assets, or (ii) is deemed to have any such interest, claim to, or benefit
in or from Other Assets, whether by operation of law, legal process, pursuant to
applicable provisions of insolvency laws or otherwise (including by virtue of
Section 1111(b) of the Bankruptcy Code or any successor provision having similar
effect under the Bankruptcy Code), then the Issuer, the Servicer, the Indenture
Trustee or the Owner Trustee further acknowledges and agrees that any such
interest, claim or benefit in or from Other Assets is and will be expressly
subordinated to the indefeasible payment in full, which, under the terms of the
relevant documents relating to the securitization or conveyance of such Other
Assets, are entitled to be paid from, entitled to the benefits of, or otherwise
secured by such Other Assets (whether or not any such entitlement or security
interest is legally perfected or otherwise entitled to a priority of
distributions or application under applicable law, including insolvency laws,
and whether or not asserted against the Seller), including the payment of
post-petition interest on such other obligations and liabilities. This
subordination agreement will be deemed a subordination agreement within the
meaning of Section 510(a) of the Bankruptcy Code. The Issuer, the Servicer, the
Indenture Trustee and the Owner Trustee each further acknowledges and agrees
that no adequate remedy at law exists for a breach of this Section 5.2(d) and
the terms of this Section 5.2(d) may be enforced by an action for specific
performance. The provisions of this Section 5.2(d) will be for the third party
benefit of those entitled to rely thereon and will survive the termination of
this Agreement.
     SECTION 5.3 Merger or Consolidation of, or Assumption of the Obligations
of, Seller. Any Person (i) into which the Seller may be merged or consolidated,
(ii) resulting from any merger, conversion, or consolidation to which the Seller
is a party, (iii) succeeding to the business of the Seller, or (iv) more than
50% of the voting stock or voting power and 50% or more of the economic equity
of which is owned directly or indirectly by Volkswagen AG, which Person in any
of the foregoing cases executes an agreement of assumption to perform every
obligation of the Seller under this Agreement, will be the successor to the
Seller under this Agreement without the execution or filing of any document or
any further act on the part of any of the parties to this Agreement.
Notwithstanding the foregoing, if the Seller enters into any of the foregoing
transactions and is not the surviving entity, (x) the Seller shall deliver to
the Indenture Trustee an Officer’s Certificate and an Opinion of Counsel each
stating that such merger, conversion, consolidation or succession and such
agreement of assumption comply with this Section 5.3 and that all conditions
precedent, if any, provided for in this Agreement relating to such transaction
have been complied with and (y) the Seller will deliver to the Indenture Trustee
an Opinion of Counsel either (A) stating that, in the opinion of such counsel,
all financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary fully to preserve and protect the
interest of the Issuer and the Indenture Trustee, respectively, in the
Receivables, and reciting the details of such filings, or (B) stating that, in
the opinion of such counsel, no such action is necessary to preserve and protect
such interest. The Seller will provide notice of any merger, conversion,
consolidation, or succession pursuant to this Section 5.3 to the Rating
Agencies. Notwithstanding anything herein to the contrary, the execution of the
foregoing agreement of assumption and compliance with clauses (x) and (y) of
this Section 5.3 will be conditions to the consummation of any of the
transactions referred to in clauses (i), (ii) or (iii) of this Section 5.3 in
which the Seller is not the surviving entity.
Sale & Servicing Agreement
(VALET 2007-1)

19



--------------------------------------------------------------------------------



 



     SECTION 5.4 Limitation on Liability of Seller and Others. The Seller and
any officer or employee or agent of the Seller may rely in good faith on the
advice of counsel or on any document of any kind, prima facie properly executed
and submitted by any Person respecting any matters arising hereunder. The Seller
will not be under any obligation to appear in, prosecute, or defend any legal
action that is not incidental to its obligations under this Agreement, and that
in its opinion may involve it in any expense or liability.
     SECTION 5.5 Seller May Own Notes. The Seller, and any Affiliate of the
Seller, may in its individual or any other capacity become the owner or pledgee
of Notes with the same rights as it would have if it were not the Seller or an
Affiliate thereof, except as otherwise expressly provided herein or in the other
Transaction Documents. Except as set forth herein or in the other Transaction
Documents, Notes so owned by the Seller or any such Affiliate will have an equal
and proportionate benefit under the provisions of this Agreement and the other
Transaction Documents, without preference, priority, or distinction as among all
of the Notes. Notes owned by the Issuer, Seller, Servicer, Administrator or any
of their respective Affiliates shall be disregarded with respect to the
determination of any request, demand, authorization, direction, notice, consent,
vote or waiver hereunder or under any other Transaction Document.
     SECTION 5.6 Sarbanes-Oxley Act Requirements. To the extent any documents
are required to be filed or any certification is required to be made with
respect to the Issuer or the Notes pursuant to the Sarbanes-Oxley Act, the
Issuer hereby authorizes the Servicer and the Seller, or either of them, to
prepare, sign, certify and file any such documents or certifications on behalf
of the Issuer.
     SECTION 5.7 Compliance with Organizational Documents. The Seller shall
comply with its limited liability company agreement and other organizational
documents.
     SECTION 5.8 Perfection Representations, Warranties and Covenants. The
Seller hereby makes the perfection representations, warranties and covenants
attached hereto as Exhibit B to the Issuer and the Indenture Trustee and the
Issuer shall be deemed to have relied on such representations, warranties and
covenants in acquiring the Transferred Assets.
ARTICLE VI
THE SERVICER
     SECTION 6.1 Representations of Servicer. The Servicer makes the following
representations and warranties as of the Closing Date on which the Issuer will
be deemed to have relied in acquiring the Transferred Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the Transferred Assets to the
Issuer and the pledge thereof by the Issuer to the Indenture Trustee pursuant to
the Indenture:
     (a) Existence and Power. The Servicer is a corporation validly existing and
in good standing under the laws of Delaware and has, in all material respects,
all power and authority to carry on its business as it is now conducted. The
Servicer has obtained all necessary licenses and approvals in each jurisdiction
where the failure to do so would materially and adversely affect
Sale & Servicing Agreement
(VALET 2007-1)

20



--------------------------------------------------------------------------------



 



the ability of the Servicer to perform its obligations under the Transaction
Documents or affect the enforceability or collectibility of the Receivables or
any other part of the Transferred Assets.
     (b) Authorization and No Contravention. The execution, delivery and
performance by the Servicer of the Transaction Documents to which it is a party
(i) have been duly authorized by all necessary action on the part of the
Servicer and (ii) do not contravene or constitute a default under (A) any
applicable law, rule or regulation, (B) its organizational documents or (C) any
material agreement, contract, order or other instrument to which it is a party
or its property is subject (other than violations which do not affect the
legality, validity or enforceability of any of such agreements and which,
individually or in the aggregate, would not materially and adversely affect the
transactions contemplated by, or the Servicer’s ability to perform its
obligations under, the Transaction Documents).
     (c) No Consent Required. No approval or authorization by, or filing with,
any Governmental Authority is required in connection with the execution,
delivery and performance by the Servicer of any Transaction Document other than
(i) UCC filings, (ii) approvals and authorizations that have previously been
obtained and filings that have previously been made and (iii) approvals,
authorizations or filings which, if not obtained or made, would not have a
material adverse effect on the enforceability or collectibility of the
Receivables or would not materially and adversely affect the ability of the
Servicer to perform its obligations under the Transaction Documents.
     (d) Binding Effect. Each Transaction Document to which the Servicer is a
party constitutes the legal, valid and binding obligation of the Servicer
enforceable against the Servicer in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting creditors’ rights generally and, if applicable, the rights of
creditors of corporations from time to time in effect or by general principles
of equity.
     (e) No Proceedings. There are no actions, suits or proceedings pending or,
to the knowledge of the Servicer, threatened against the Servicer before or by
any Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents, (iii)
seek any determination or ruling that would materially and adversely affect the
performance by the Servicer of its obligations under this Agreement or any of
the other Transaction Documents, or (iv) relate to the Servicer that would
materially and adversely affect the federal or Applicable Tax State income,
excise, franchise or similar tax attributes of the Notes.
     SECTION 6.2 Indemnities of Servicer. The Servicer will be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Servicer under this Agreement, and hereby agrees to the
following:
     (a) The Servicer will defend, indemnify and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee, the Noteholders, the Certificateholder and
the Seller from and against any and all costs, expenses, losses, damages, claims
and liabilities, arising out of or
Sale & Servicing Agreement
(VALET 2007-1)

21



--------------------------------------------------------------------------------



 



resulting from the use, ownership or operation by the Servicer or any Affiliate
thereof of a Financed Vehicle.
     (b) The Servicer will indemnify, defend and hold harmless the Issuer, the
Owner Trustee and the Indenture Trustee from and against any taxes that may at
any time be asserted against any such Person with respect to the transactions
contemplated herein or in the other Transaction Documents, if any, including,
without limitation, any sales, gross receipts, general corporation, tangible
personal property, privilege, or license taxes (but, in the case of the Issuer,
not including any taxes asserted with respect to, and as of the date of, the
conveyance of the Receivables to the Issuer or the issuance and original sales
of the Notes, or asserted with respect to ownership of the Receivables, or
federal or other Applicable Tax State income taxes arising out of the
transactions contemplated by this Agreement and the other Transaction Documents)
and costs and expenses in defending against the same. For the avoidance of
doubt, the Servicer will not indemnify for any costs, expenses, losses, claims,
damages or liabilities due to the credit risk of the Obligor and for which
reimbursement would constitute recourse for uncollectible Receivables.
     (c) The Servicer will indemnify, defend and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee, the Noteholders, the Certificateholder and
the Seller from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon any such Person through,
the negligence, willful misfeasance, or bad faith (other than errors in
judgment) of the Servicer in the performance of its duties under this Agreement
or any other Transaction Document to which it is a party, or by reason of its
failure to perform its obligations or of reckless disregard of its obligations
and duties under this Agreement or any other Transaction Document to which it is
a party; provided, however, that the Servicer will not indemnify for any costs,
expenses, losses, claims, damages or liabilities arising from its breach of any
covenant for which the repurchase of the affected Receivables is specified as
the sole remedy pursuant to Section 3.6.
     (d) The Servicer will compensate and indemnify the Owner Trustee to the
extent and subject to the conditions set forth in Sections 8.1 and 8.2 of the
Trust Agreement. The Servicer will compensate and indemnify the Indenture
Trustee to the extent and subject to the conditions set forth in Section 6.7 of
the Indenture, except to the extent that any cost, expense, loss, claim, damage
or liability arises out of or is incurred in connection with the performance by
the Indenture Trustee of the duties of a successor Servicer hereunder.
     (e) Indemnification under this Section 6.2 by VCI (or any successor thereto
pursuant to Section 7.1) as Servicer, with respect to the period such Person was
the Servicer, will survive the termination of such Person as Servicer or a
resignation by such Person as Servicer as well as the termination of this
Agreement and the Trust Agreement or the resignation or removal of the Owner
Trustee or the Indenture Trustee and will include reasonable fees and expenses
of counsel and expenses of litigation. If the Servicer has made any indemnity
payments pursuant to this Section 6.2 and the Person to or on behalf of whom
such payments are made thereafter collects any of such amounts from others, such
Person will promptly repay such amounts to the Servicer, without interest.
Sale & Servicing Agreement
(VALET 2007-1)

22



--------------------------------------------------------------------------------



 



     SECTION 6.3 Merger or Consolidation of, or Assumption of the Obligations
of, Servicer. Any Person (i) into which the Servicer may be merged or
consolidated, (ii) resulting from any merger, conversion, or consolidation to
which the Servicer is a party, (iii) succeeding to the business of the Servicer,
or (iv) of which Volkswagen AG owns, directly or indirectly, more than 50% of
the voting stock or voting power and 50% or more of the economic equity, which
Person in any of the foregoing cases executes an agreement of assumption to
perform every obligation of the Servicer under this Agreement, will be the
successor to the Servicer under this Agreement without the execution or filing
of any paper or any further act on the part of any of the parties to this
Agreement. Notwithstanding the foregoing, if the Servicer enters into any of the
foregoing transactions and is not the surviving entity, (x) the Servicer shall
deliver to the Indenture Trustee an Officer’s Certificate and an Opinion of
Counsel each stating that such merger, conversion, consolidation, or succession
and such agreement of assumption comply with this Section 6.3 and that all
conditions precedent provided for in this Agreement relating to such transaction
have been complied with and (y) the Servicer will deliver to the Indenture
Trustee an Opinion of Counsel either (A) stating that, in the opinion of such
counsel, all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary fully to preserve and
protect the interest of the Issuer and the Indenture Trustee, respectively, in
the Receivables, and reciting the details of such filings, or (B) stating that,
in the opinion of such counsel, no such action is necessary to preserve and
protect such interests. The Servicer will provide notice of any merger,
conversion, consolidation or succession pursuant to this Section 6.3 to the
Rating Agencies. Notwithstanding anything herein to the contrary, the execution
of the foregoing agreement of assumption and compliance with clauses (x) and (y)
of this Section 6.3 will be conditions to the consummation of any of the
transactions referred to in clauses (i), (ii) or (iii) of this Section 6.3 in
which the Servicer is not the surviving entity.
     SECTION 6.4 Limitation on Liability of Servicer and Others. (a) Neither the
Servicer nor any of the directors or officers or employees or agents of the
Servicer will be under any liability to the Issuer, the Indenture Trustee, the
Owner Trustee, the Noteholders, the Swap Counterparty or the Certificateholder,
except as provided under this Agreement, for any action taken or for refraining
from the taking of any action pursuant to this Agreement or for errors in
judgment; provided, however, that this provision will not protect the Servicer
or any such Person against any liability that would otherwise be imposed by
reason of willful misfeasance or bad faith in the performance of duties or by
reason of its failure to perform its obligations or of reckless disregard of
obligations and duties under this Agreement, or by reason of negligence in the
performance of its duties under this Agreement (except for errors in judgment).
The Servicer and any director, officer or employee or agent of the Servicer may
rely in good faith on any Opinion of Counsel or on any Officer’s Certificate of
the Seller or certificate of auditors believed to be genuine and to have been
signed by the proper party in respect of any matters arising under this
Agreement.
     (b) Except as provided in this Agreement, the Servicer will not be under
any obligation to appear in, prosecute, or defend any legal action that is not
incidental to its duties to service the Receivables in accordance with this
Agreement, and that in its opinion may involve it in any expense or liability;
provided, however, that the Servicer may undertake any reasonable action that it
may deem necessary or desirable in respect of this Agreement and the rights and
duties of the parties to this Agreement and the interests of the Noteholders and
the
Sale & Servicing Agreement
(VALET 2007-1)

23



--------------------------------------------------------------------------------



 



Certificateholder under this Agreement. In such event, the legal expenses and
costs of such action and any liability resulting therefrom will be expenses,
costs and liabilities of the Servicer.
     SECTION 6.5 Delegation of Duties. The Servicer may, at any time without
notice or consent, delegate (a) any or all of its duties (including, without
limitation, its duties as custodian) under the Transaction Documents to any of
its Affiliates or (b) specific duties to sub-contractors who are in the business
of performing such duties; provided, that no such delegation shall relieve the
Servicer of its responsibility with respect to such duties and the Servicer
shall remain obligated and liable to the Issuer and the Indenture Trustee for
its duties hereunder as if the Servicer alone were performing such duties.
     SECTION 6.6 VCI Not to Resign as Servicer. Subject to the provisions of
Sections 6.3 and 6.5, VCI will not resign from the obligations and duties hereby
imposed on it as Servicer under this Agreement except upon determination that
the performance of its duties under this Agreement is no longer permissible
under applicable law. Notice of any such determination permitting the
resignation of VCI will be communicated to the Issuer and the Indenture Trustee
at the earliest practicable time (and, if such communication is not in writing,
will be confirmed in writing at the earliest practicable time) and any such
determination will be evidenced by an Opinion of Counsel to such effect
delivered to the Issuer and the Indenture Trustee concurrently with or promptly
after such notice. No such resignation will become effective until a successor
Servicer has assumed the responsibilities and obligations of VCI as Servicer.
     SECTION 6.7 Servicer May Own Notes. The Servicer, and any Affiliate of the
Servicer, may, in its individual or any other capacity, become the owner or
pledgee of Notes with the same rights as it would have if it were not the
Servicer or an Affiliate thereof, except as otherwise expressly provided herein
or in the other Transaction Documents. Except as set forth herein or in the
other Transaction Documents, Notes so owned by or pledged to the Servicer or
such Affiliate will have an equal and proportionate benefit under the provisions
of this Agreement, without preference, priority or distinction as among all of
the Notes.
ARTICLE VII
REPLACEMENT OF SERVICER
     SECTION 7.1 Replacement of Servicer.
     (a) If a Servicer Replacement Event shall have occurred and be continuing,
the Indenture Trustee shall, at the direction of 66 2/3% of the Noteholders, by
notice given to the Servicer, the Owner Trustee, the Issuer, the Administrator,
the Noteholders, the Swap Counterparty and each Rating Agency, terminate the
rights and obligations of the Servicer under this Agreement with respect to the
Receivables. In the event the Servicer is removed or resigns as Servicer with
respect to servicing the Receivables, the Indenture Trustee shall appoint a
successor Servicer. Upon the Servicer’s receipt of notice of termination the
predecessor Servicer will continue to perform its functions as Servicer under
this Agreement only until the date specified in such termination notice or, if
no such date is specified in such termination notice, until receipt of such
notice. If a successor Servicer has not been appointed at the time when the
predecessor Servicer ceases to act as Servicer in accordance with this Section,
the Indenture
Sale & Servicing Agreement
(VALET 2007-1)

24



--------------------------------------------------------------------------------



 



Trustee without further action will automatically be appointed the successor
Servicer. Notwithstanding the above, the Indenture Trustee, if it is legally
unable or is unwilling to so act, will appoint, or petition a court of competent
jurisdiction to appoint a successor Servicer. Any successor Servicer shall be an
established institution having a net worth of not less than $100,000,000 and
whose regular business includes the servicing of comparable motor vehicle
receivables having an aggregate outstanding principal amount of not less than
$50,000,000.
     (b) Noteholders holding not less than a majority of the Outstanding Notes
may waive any Servicer Replacement Event. Upon any such waiver, such Servicer
Replacement Event shall cease to exist and be deemed to have been cured and not
to have occurred for every purpose of this Agreement, but no such waiver shall
extend to any prior, subsequent or other Servicer Replacement Event or impair
any right consequent thereto.
     (c) If replaced, the Servicer agrees that it will use commercially
reasonable efforts to effect the orderly and efficient transfer of the servicing
of the Receivables to a successor Servicer. All reasonable costs and expenses
incurred in connection with transferring the Receivable Files to the successor
Servicer and all other reasonable costs and expenses incurred in connection with
the transfer to the successor Servicer related to the performance by the
Servicer hereunder will be paid by the predecessor Servicer upon presentation of
reasonable documentation of such costs and expenses.
     (d) Upon the effectiveness of the assumption by the successor Servicer of
its duties pursuant to this Section 7.1, the successor Servicer shall be the
successor in all respects to the Servicer in its capacity as Servicer under this
Agreement with respect to the Receivables, and shall be subject to all the
responsibilities, duties and liabilities relating thereto, except with respect
to the obligations of the predecessor Servicer that survive its termination as
Servicer, including indemnification obligations as set forth in Section 6.2(e).
In such event, the Indenture Trustee and the Owner Trustee are hereby authorized
and empowered to execute and deliver, on behalf of the predecessor Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such termination and replacement of the Servicer, whether to
complete the transfer and endorsement of the Receivables and related documents,
or otherwise. No Servicer shall resign or be relieved of its duties under this
Agreement, as Servicer of the Receivables, until a newly appointed Servicer for
the Receivables shall have assumed the responsibilities and obligations of the
resigning or terminated Servicer under this Agreement.
     (e) In connection with such appointment, the Indenture Trustee may make
such arrangements for the compensation of the successor Servicer out of
Available Funds as it and such successor Servicer will agree; provided, however,
that no such compensation will be in excess of the amount paid to the
predecessor Servicer under this Agreement.
     (f) The predecessor Servicer shall be entitled to receive reimbursement for
any outstanding Advances made with respect to the Receivables to the extent
funds are available therefore in accordance with Section 4.4.
     SECTION 7.2 Notification to Noteholders. Upon any termination of, or
appointment of a successor to, the Servicer pursuant to this Article VII, the
Indenture Trustee will give prompt
Sale & Servicing Agreement
(VALET 2007-1)

25



--------------------------------------------------------------------------------



 



written notice thereof to the Owner Trustee, the Issuer, the Administrator, each
Rating Agency and to the Noteholders at their respective addresses of record.
ARTICLE VIII
OPTIONAL PURCHASE
     SECTION 8.1 Optional Purchase of Trust Estate. If VCI is the Servicer, then
VCI shall have the right at its option (the “Optional Purchase”) to purchase the
Trust Estate (other than the Reserve Account) from the Issuer on any Payment
Date if, either before or after giving effect to any payment of principal
required to be made on such Payment Date, the aggregate Net Pool Balance is less
than or equal to 10% of the initial Net Pool Balance. The purchase price for the
Trust Estate (other than the Reserve Account) shall equal the greater of (a) the
unpaid principal amount of the Notes plus accrued and unpaid interest thereon
(after giving effect to all distributions pursuant to Section 4.4(a) on that
Payment Date) at the applicable Interest Rate up to but excluding the Redemption
Date and (b) the fair market value of the Trust Estate (other than the Reserve
Account) (the “Optional Purchase Price”), which amount shall be deposited by the
Servicer into the Collection Account on the Redemption Date. If VCI, as
Servicer, exercises the Optional Purchase, the Notes shall be redeemed and in
each case in whole but not in part on the related Payment Date for the
Redemption Price.
ARTICLE IX
MISCELLANEOUS PROVISIONS
     SECTION 9.1 Amendment.
     (a) Any term or provision of this Agreement may be amended by the Seller
and the Servicer without the consent of the Indenture Trustee, any Noteholder,
the Issuer, the Swap Counterparty, the Owner Trustee or any other Person subject
to the satisfaction of one of the following conditions:

  (i)   the Seller or the Servicer delivers an Opinion of Counsel to the
Indenture Trustee to the effect that such amendment will not materially and
adversely affect the interests of the Noteholders;     (ii)   the Seller or the
Servicer delivers an Officer’s Certificate of the Seller or Servicer,
respectively, to the Indenture Trustee to the effect that such amendment will
not materially and adversely affect the interests of the Noteholders; or    
(iii)   the Seller or the Servicer delivers to the Indenture Trustee written
confirmation from each Rating Agency that such amendment will not cause it to
downgrade, qualify or withdraw its rating assigned to any of the Notes;

provided, that no amendment shall be effective which affects the rights,
protections or duties of the Indenture Trustee or the Owner Trustee without the
prior written consent of such Person;
Sale & Servicing Agreement
(VALET 2007-1)

26



--------------------------------------------------------------------------------



 



provided, further, that such amendment shall not materially and adversely affect
the rights or obligations of the Swap Counterparty or the Issuer under the
Interest Rate Swap Agreement unless the Swap Counterparty shall have consented
in writing to such amendment (and such consent shall be deemed to have been
given if the Swap Counterparty does not object in writing within ten (10)
Business Days after receipt of a written request for such consent).
     (b) Any term or provision of this Agreement may be amended by the Seller
and the Servicer but without the consent of the Indenture Trustee, any
Noteholder, the Swap Counterparty, the Issuer, the Owner Trustee or any other
Person to add, modify or eliminate any provisions as may be necessary or
advisable in order to enable the Seller, the Servicer or any of their Affiliates
to comply with or obtain more favorable treatment under any law or regulation or
any accounting rule or principle, it being a condition to any such amendment
that the Rating Agency Condition shall have been satisfied and such amendment
shall not materially and adversely affect the rights or obligations of the Swap
Counterparty under this Agreement unless the Swap Counterparty shall have
consented in writing to such amendment (and such consent shall be deemed to have
been given if the Swap Counterparty does not object in writing within ten
(10) Business Days after receipt of a written request for such consent).
     (c) This Agreement (including Appendix A) may also be amended from time to
time by Seller, Servicer and the Indenture Trustee, with the consent of the
Noteholders evidencing not less than a majority of the Note Balance, voting as a
single class, for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Noteholders; provided, that no such amendment shall
(i) reduce the interest rate or principal amount of any Note, change or delay
the Final Scheduled Payment Date of any Note without the consent of the Holder
of such Note, (ii) reduce the percentage of the Note Balance, the Holders of
which are required to consent to any matter without the consent of the Holders
of at least the percentage of the Note Balance which were required to consent to
such matter before giving effect to such amendment; provided, further, that such
amendment shall not materially and adversely affect the rights or obligations of
the Swap Counterparty under this Sale and Servicing Agreement unless the Swap
Counterparty shall have consented in writing to such amendment (and such consent
shall be deemed to have been given if the Swap Counterparty does not object in
writing within ten (10) Business Days after receipt of a written request for
such consent); provided, further, that the Indenture Trustee may not agree to
any amendment to this Agreement if such amendment failed to comply with the
requirements of Section 9.2 of the Indenture. It will not be necessary for the
consent of Noteholders to approve the particular form of any proposed amendment
or consent, but it will be sufficient if such consent approves the substance
thereof. The manner of obtaining such consents (and any other consents of
Noteholders provided for in this Agreement) and of evidencing the authorization
of the execution thereof by Noteholders will be subject to such reasonable
requirements as the Indenture Trustee may prescribe, including the establishment
of record dates pursuant to the Note Depository Agreement.
     (d) Prior to the execution of any such amendment, the Servicer shall
provide written notification of the substance of such amendment to each Rating
Agency; and promptly after the execution of any such amendment or consent, the
Servicer shall furnish a copy of such amendment or consent to each Rating Agency
and the Indenture Trustee.
Sale & Servicing Agreement
(VALET 2007-1)

27



--------------------------------------------------------------------------------



 



     (e) Prior to the execution of any amendment to this Agreement, the Seller,
the Owner Trustee and the Indenture Trustee shall be entitled to receive and
conclusively rely upon an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this Agreement and that all conditions
precedent to the execution and delivery of such amendment have been satisfied.
The Owner Trustee and the Indenture Trustee may, but shall not be obligated to,
enter into or execute on behalf of the Issuer any such amendment which adversely
affects the Owner Trustee’s or the Indenture Trustee’s, as applicable, own
rights, duties or immunities under this Agreement.
     SECTION 9.2 Protection of Title.
     (a) The Seller shall authorize and file such financing statements and cause
to be authorized and filed such continuation and other statements, all in such
manner and in such places as may be required by law fully to preserve, maintain
and protect the interest of the Issuer and the Indenture Trustee under this
Agreement in the Receivables. The Seller shall deliver (or cause to be
delivered) to the Issuer file-stamped copies of, or filing receipts for, any
document filed as provided above.
     (b) None of the Issuer, the Seller nor the Servicer shall change its name,
identity, organizational structure or jurisdiction of organization in any manner
that would make any financing statement or continuation statement filed by the
Seller in accordance with paragraph (a) above “seriously misleading” within the
meaning of Sections 9-506, 9-507 or 9-508 of the UCC, unless it shall have given
the Issuer and the Indenture Trustee at least five days’ prior written notice
thereof and, to the extent necessary, has promptly filed amendments to
previously filed financing statements or continuation statements described in
paragraph (a) above.
     (c) The Seller shall give the Issuer and the Indenture Trustee at least
five days’ prior written notice of any change of location of the Seller for
purposes of Section 9-307 of the UCC and shall have taken all action prior to
making such change (or shall have made arrangements to take such action
substantially simultaneously with such change, if it is not possible to take
such action in advance) reasonably necessary or advisable to amend all
previously filed financing statements or continuation statements described in
paragraph (a) above.
     (d) The Servicer shall maintain (or shall cause its Sub-Servicer to
maintain) in accordance with its Customary Servicing Practices accounts and
records as to each Receivable accurately and in sufficient detail to permit
(i) the reader thereof to know at any time the status of such Receivable,
including payments and recoveries made and payments owing (and the nature of
each) and (ii) reconciliation between payments or recoveries on (or with respect
to) each Receivable and the amounts from time to time deposited in the
Collection Account in respect of such Receivable.
     (e) The Servicer shall maintain (or shall cause its Sub-Servicer to
maintain) its computer systems so that, from time to time after the conveyance
under this Agreement of the Receivables, the master computer records (including
any backup archives) that refer to a Receivable shall indicate clearly the
interest of the Issuer in such Receivable and that such Receivable is owned by
the Issuer and has been pledged to the Indenture Trustee pursuant to the
Indenture. Indication of the Issuer’s interest in a Receivable shall not be
deleted from or
Sale & Servicing Agreement
(VALET 2007-1)

28



--------------------------------------------------------------------------------



 



modified on such computer systems until, and only until, the related Receivable
shall have been paid in full, repurchased by the Seller pursuant to Section 2.3
hereof, repurchased by VCI pursuant to Section 3.3 of the Purchase Agreement or
purchased by the Servicer in accordance with Section 3.6 hereof.
     (f) If at any time the Servicer shall propose to sell, grant a security
interest in or otherwise transfer any interest in motor vehicle receivables to
any prospective purchaser, lender or other transferee, the Servicer shall give
to such prospective purchaser, lender or other transferee computer tapes,
records or printouts (including any restored from backup archives) that, if they
shall refer in any manner whatsoever to any Receivable, shall indicate clearly
that such Receivable has been sold and is owned by the Issuer and has been
pledged to the Indenture Trustee.
     (g) The Servicer, upon receipt of reasonable prior notice, shall permit the
Indenture Trustee, the Owner Trustee and their respective agents at any time
during normal business hours to inspect, audit and, to the extent permitted by
applicable law, make copies of and abstracts from Servicer’s (or any
Sub-Servicer’s) records regarding any Receivable.
     (h) Upon request, the Servicer shall furnish to the Issuer or to the
Indenture Trustee, within thirty Business Days, a list of all Receivables (by
contract number and name of Obligor) then owned by the Issuer, together with a
reconciliation of such list to each of the Servicer’s Certificates furnished
before such request indicating removal of Receivables from the Issuer.
     SECTION 9.3 Other Liens or Interests. Except for the conveyances and grants
of security interests pursuant to this Agreement and the other Transaction
Documents, the Seller shall not sell, pledge, assign or transfer the Receivables
or other property transferred to the Issuer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien (other than Permitted Liens)
on any interest therein, and the Seller shall defend the right, title and
interest of the Issuer in, to and under such Receivables and other property
transferred to the Issuer against all claims of third parties claiming through
or under the Seller.
     SECTION 9.4 Transfers Intended as Sale; Security Interest.
     (a) Each of the parties hereto expressly intends and agrees that the
transfers contemplated and effected under this Agreement are complete and
absolute sales and transfers rather than pledges or assignments of only a
security interest and shall be given effect as such for all purposes. It is
further the intention of the parties hereto that the Receivables and related
Transferred Assets shall not be part of the Seller’s estate in the event of a
bankruptcy or insolvency of the Seller. The sales and transfers by the Seller of
Receivables and related Transferred Assets hereunder are and shall be without
recourse to, or representation or warranty (express or implied) by, the Seller,
except as otherwise specifically provided herein. The limited rights of recourse
specified herein against the Seller are intended to provide a remedy for breach
of representations and warranties relating to the condition of the property
sold, rather than to the collectibility of the Receivables.
     (b) Notwithstanding the foregoing, in the event that the Receivables and
other Transferred Assets are held to be property of the Seller, or if for any
reason this Agreement is
Sale & Servicing Agreement
(VALET 2007-1)

29



--------------------------------------------------------------------------------



 



held or deemed to create indebtedness or a security interest in the Receivables
and other Transferred Assets, then it is intended that:

  (i)   This Agreement shall be deemed to be a security agreement within the
meaning of Articles 8 and 9 of the New York UCC and the UCC of any other
applicable jurisdiction;     (ii)   The conveyance provided for in Section 2.1
shall be deemed to be a grant by the Seller, and the Seller hereby grants, to
the Issuer of a security interest in all of its right (including the power to
convey title thereto), title and interest, whether now owned or hereafter
acquired, in and to the Receivables and other Transferred Assets, to secure such
indebtedness and the performance of the obligations of the Seller hereunder;    
(iii)   The possession by the Issuer, or the Servicer as the Issuer’s agent, of
the Receivables Files and any other property as constitute instruments, money,
negotiable documents or chattel paper shall be deemed to be “possession by the
secured party” or possession by the purchaser or a person designated by such
purchaser, for purposes of perfecting the security interest pursuant to the New
York UCC and the UCC of any other applicable jurisdiction; and     (iv)  
Notifications to persons holding such property, and acknowledgments, receipts or
confirmations from persons holding such property, shall be deemed to be
notifications to, or acknowledgments, receipts or confirmations from, bailees or
agents (as applicable) of the Issuer for the purpose of perfecting such security
interest under applicable law.

     SECTION 9.5 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile, and addressed in each case as set forth on Schedule II
hereto or at such other address as shall be designated in a written notice to
the other parties hereto. Any notice required or permitted to be mailed to a
Noteholder shall be given by first class mail, postage prepaid, at the address
of such Noteholder as shown in the Note Register. Delivery shall occur only upon
receipt or reported tender of such communication by an officer of the recipient
entitled to receive such notices located at the address of such recipient for
notices hereunder; provided, however, that any notice to a Noteholder mailed
within the time prescribed in this Agreement shall be conclusively presumed to
have been duly given, whether or not the Noteholder shall receive such notice.
     SECTION 9.6 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
Sale & Servicing Agreement
(VALET 2007-1)

30



--------------------------------------------------------------------------------



 



     SECTION 9.7 Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.
     SECTION 9.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.
     SECTION 9.9 Waivers. No failure or delay on the part of the Servicer, the
Seller, the Issuer or the Indenture Trustee in exercising any power or right
hereunder (to the extent such Person has any power or right hereunder) shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on any party hereto
in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by any party hereto under this Agreement
shall, except as may otherwise be stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.
     SECTION 9.10 Entire Agreement. The Transaction Documents contain a final
and complete integration of all prior expressions by the parties hereto with
respect to the subject matter thereof and shall constitute the entire agreement
among the parties hereto with respect to the subject matter thereof, superseding
all prior oral or written understandings. There are no unwritten agreements
among the parties.
     SECTION 9.11 Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.
     SECTION 9.12 Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree.
     SECTION 9.13 Acknowledgment and Agreement. By execution below, the Seller
expressly acknowledges and consents to the pledge, assignment and Grant of a
security interest in the Receivables and the other Transferred Assets by the
Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders and the Swap Counterparty. In addition, the Seller hereby
acknowledges and agrees that for so long as the Notes are outstanding, the
Indenture Trustee will have the right to exercise all powers, privileges and
claims of the Issuer under this Agreement.
     SECTION 9.14 No Waiver; Cumulative Remedies. The remedies herein provided
are cumulative and not exclusive of any remedies provided by law.
Sale & Servicing Agreement
(VALET 2007-1)

31



--------------------------------------------------------------------------------



 



     SECTION 9.15 Nonpetition Covenant. Each party hereto agrees that, prior to
the date which is one year and one day after payment in full of all obligations
of each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) none of the
parties hereto shall commence or join with any other Person in commencing any
proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction. This Section shall survive the termination of this
Agreement.
     SECTION 9.16 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 9.5;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) to the extent permitted by applicable law, each party hereto
irrevocably waives all right of trial by jury in any action, proceeding or
counterclaim based on, or arising out of, under or in connection with this
Agreement, any other Transaction Document, or any matter arising hereunder or
thereunder.
     SECTION 9.17 Limitation of Liability.
     (a) Notwithstanding anything contained herein to the contrary, this
Agreement has been executed and delivered by Deutsche Bank Trust Company
Delaware, not in its individual capacity but solely as Owner Trustee, and in no
event shall it have any liability for the
Sale & Servicing Agreement
(VALET 2007-1)

32



--------------------------------------------------------------------------------



 



representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder or under the Notes or any of the other Transaction Documents or
in any of the certificates, notices or agreements delivered pursuant thereto, as
to all of which recourse shall be had solely to the assets of the Issuer. Under
no circumstances shall the Owner Trustee be personally liable for the payment of
any indebtedness or expense of the Issuer or be liable for the breach or failure
of any obligations, representation, warranty or covenant made or undertaken by
the Issuer under the Transaction Documents. For the purposes of this Agreement,
in the performance of its duties or obligations hereunder, the Owner Trustee
shall be subject to, and entitled to the benefits of, the terms and provisions
of Articles VI, VII and VIII of the Trust Agreement.
     (b) Notwithstanding anything contained herein to the contrary, this
Agreement has been executed and delivered by Citibank, N.A., not in its
individual capacity but solely as Indenture Trustee, and in no event shall it
have any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer under the Notes or any of the other Transaction
Documents or in any of the certificates, notices or agreements delivered
pursuant thereto, as to all of which recourse shall be had solely to the assets
of the Issuer. Under no circumstances shall the Indenture Trustee be personally
liable for the payment of any indebtedness or expense of the Issuer or be liable
for the breach or failure of any obligations, representation, warranty or
covenant made or undertaken by the Issuer under the Transaction Documents. For
the purposes of this Agreement, in the performance of its duties or obligations
hereunder, the Indenture Trustee shall be subject to, and entitled to the
benefits of, the terms and provisions of Article VI of the Indenture.
     SECTION 9.18 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, the Noteholders and the
Certificateholder and their respective successors and permitted assigns and the
Owner Trustee shall be an express third party beneficiary hereof and may enforce
the provisions hereof as if it were a party hereto. Except as otherwise provided
in this Section, no other Person will have any right hereunder.
     SECTION 9.19 Information Requests. The parties hereto shall provide any
information reasonably requested by the Servicer, the Issuer, the Seller or any
of their Affiliates, in order to comply with or obtain more favorable treatment
under any current or future law, rule, regulation, accounting rule or principle.
     SECTION 9.20 Regulation AB. The Servicer shall cooperate fully with the
Seller and the Issuer to deliver to the Seller and the Issuer (including any of
its assignees or designees) any and all statements, reports, certifications,
records and any other information necessary in the good faith determination of
the Seller or the Issuer to permit the Seller to comply with the provisions of
Regulation AB, together with such disclosures relating to the Servicer and the
Receivables, or the servicing of the Receivables, reasonably believed by the
Seller to be necessary in order to effect such compliance.
     SECTION 9.21 Information to Be Provided by the Indenture Trustee.
     (a) For so long as the Seller is filing reports under the Exchange Act with
respect to the Issuer, the Indenture Trustee shall (i) on or before the fifth
Business Day of each month, notify the Seller, in writing, of any Form 10-D
Disclosure Item with respect to the Indenture
Sale & Servicing Agreement
(VALET 2007-1)

33



--------------------------------------------------------------------------------



 



Trustee, together with a description of any such Form 10-D Disclosure Item in
form and substance reasonably satisfactory to the Seller; provided, however,
that the Indenture Trustee shall not be required to provide such information in
the event that there has been no change to the information previously provided
by the Indenture Trustee to Seller, and (ii) as promptly as practicable
following notice to or discovery by a Responsible Officer of the Indenture
Trustee of any changes to such information, provide to the Seller, in writing,
such updated information.
     (b) As soon as available but no later than March 15 of each calendar year
for so long as the Issuer is filing reports under the Exchange Act, commencing
in March 15, 2008, the Indenture Trustee shall:
     (i) deliver to the Seller a report regarding the Indenture Trustee’s
assessment of compliance with the Servicing Criteria during the immediately
preceding calendar year, as required under paragraph (b) of Rule 13a-18,
Rule 15d-18 of the Exchange Act and Item 1122 of Regulation AB. Such report
shall be signed by an authorized officer of the Indenture Trustee, and shall
address each of the Servicing Criteria specified in Exhibit C or such other
criteria as mutually agreed upon by the Seller and the Indenture Trustee;
     (ii) cause a firm of registered public accountants that is qualified and
independent with the meaning of Rule 2-01 of Regulation S-X under the Securities
Act to deliver a report for inclusion in the Issuer’s filing of Exchange Act
Form 10-K that attests to, and reports on, the assessment of compliance made by
the Indenture Trustee and delivered to the Seller pursuant to the preceding
paragraph. Such attestation shall be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act;
     (iii) deliver to the Seller and any other Person that will be responsible
for signing the certification (a “Sarbanes Certification”) required by
Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302 of
the Sarbanes-Oxley Act) on behalf of the Issuer or the Seller substantially in
the form attached hereto as Exhibit D or such form as mutually agreed upon by
the Seller and the Indenture Trustee; and
     (iv) notify the Seller in writing of any affiliations or relationships (as
described in Item 1119 of Regulation AB) between the Indenture Trustee and any
Item 1119 Party, provided, that no such notification need be made if the
affiliations or relationships are unchanged from those provided in the
notification in the prior calendar year.
The Indenture Trustee acknowledges that the parties identified in clause (iii)
above may rely on the certification provided by the Indenture Trustee pursuant
to such clause in signing a Sarbanes Certification and filing such with the
Commission.
     SECTION 9.22 Form 8-K Filings. So long as the Seller is filing Exchange Act
Reports with respect to the Issuer, the Indenture Trustee shall promptly notify
the Seller, but in no event later than one (1) Business Day after its
occurrence, of any Reportable Event of which a Responsible Officer of the
Indenture Trustee has actual knowledge (other than a Reportable Event described
in clause (a) or (b) of the definition thereof as to which the Seller or the
Servicer
Sale & Servicing Agreement
(VALET 2007-1)

34



--------------------------------------------------------------------------------



 



has actual knowledge). The Indenture Trustee shall be deemed to have actual
knowledge of any such event to the extent that it relates to the Indenture
Trustee or any action or failure to act by the Indenture Trustee.
     SECTION 9.23 Indemnification. Citibank, N.A. shall indemnify the Seller,
each Affiliate of the Seller and each Person who controls any of such parties
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act) and the respective present and former directors, officers,
employees and agents of each of the foregoing, and shall hold each of them
harmless from and against any losses, damages, penalties, fines, forfeitures,
legal fees and expenses and related costs, judgments, and any other costs, fees
and expenses that any of them may sustain arising out of or based upon:
     (a) (A) any untrue statement of a material fact contained or alleged to be
contained in the Servicing Criteria assessment and any other information
required to be provided by Citibank, N.A. to the Seller or its affiliates under
Sections 9.21 (excluding clause (b)(ii) of Section 9.21) or 9.22 (such
information, the “Provided Information”), or (B) the omission or alleged
omission to state in the Provided Information a material fact required to be
stated in the Provided Information, or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, by way of clarification, that clause (B) of this paragraph
shall be construed solely by reference to the related information and not to any
other information communicated in connection with a sale or purchase of
securities, without regard to whether the Provided Information or any portion
thereof is presented together with or separately from such other information; or
     (b) any failure by Citibank, N.A. to deliver any Servicing Criteria
assessment, information, report, certification, accountants’ letter or other
material when and as required under Sections 9.21 and 9.22; provided, however,
for the avoidance of doubt, this provision shall exclude the accountants’ report
described in clause (b)(ii) of Section 11.23.
     (c) In the case of any failure of performance described in clause (a)(ii)
of this Section, Citibank, N.A. shall promptly reimburse the Seller for all
costs reasonably incurred in order to obtain the information, report,
certification, accountants’ letter or other material not delivered as required
by Citibank, N.A.
     Notwithstanding anything to the contrary contained herein, in no event
shall Citibank, N.A. be liable for special, indirect or consequential damages of
any kind whatsoever, including but not limited to lost profits, even if
Citibank, N.A. has been advised of the likelihood of such loss or damage and
regardless of the form of action.
Sale & Servicing Agreement
(VALET 2007-1)

35



--------------------------------------------------------------------------------



 



     SECTION 9.24 Limitations of Rights. All of the rights of the Swap
Counterparty in, to and under this Agreement (including, but not limited to, all
of the Swap Counterparty’s rights as a third party beneficiary of this Agreement
and all of the Swap Counterparty’s rights to receive notice of any action
hereunder and to give or withhold consent to any action hereunder) shall
terminate upon the termination of the Interest Rate Swap Agreement in accordance
with the terms thereof and the payment in full of all amounts owing to the Swap
Counterparty under such Interest Rate Swap Agreement.
Sale & Servicing Agreement
(VALET 2007-1)

36



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

            VOLKSWAGEN AUTO LEASE/LOAN
UNDERWRITTEN FUNDING, LLC, as Seller
      By:   /s/ Martin Luedtke         Name:   Martin Luedtke        Title:  
President and Treasurer              By:   /s/ Timothy Flaherty         Name:  
Timothy Flaherty        Title:   Assistant Treasurer        VW CREDIT, INC., as
Servicer
      By:   /s/ Martin Luedtke         Name:   Martin Luedtke        Title:  
Treasurer              By:   /s/ Timothy Flaherty         Name:   Timothy
Flaherty        Title:   Assistant Treasurer   

Sale & Servicing Agreement
(VALET 2007-1)

S-1



--------------------------------------------------------------------------------



 



            VOLKSWAGEN AUTO LOAN ENHANCED TRUST
2007-1, as Issuer
      By:   Deutsche Bank Trust Company Delaware,         not in its individual
capacity but        solely as Owner Trustee              By:   /s/ Michele HY
Voon         Name:   Michele HY Voon        Title:   Attorney-in-fact           
  By:   /s/ Susan Barstock         Name:   Susan Barstock        Title:  
Attorney-in-fact     

Sale & Servicing Agreement
(VALET 2007-1)

S-2



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., not in its individual capacity but solely
as Indenture Trustee
      By:   /s/ Jennifer McCourt         Name:   Jennifer McCourt       
Title:   Vice President     

Sale & Servicing Agreement
(VALET 2007-1)

S-3



--------------------------------------------------------------------------------



 



SCHEDULE I
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE RECEIVABLES
     (a) Characteristics of Receivables. Each Receivable:
     (i) has been fully and properly executed by the Obligor thereto;
     (ii) has either (A) been originated by a Dealer in the ordinary course of
such Dealer’s business to finance the retail sale by a Dealer of the related
Financed Vehicle and has been purchased by the applicable Originator in the
ordinary course of its respective business or (B) has been originated or
acquired directly by the applicable Originator in accordance with its customary
practices;
     (iii) as of the Closing Date is secured by a first priority validly
perfected security interest in the Financed Vehicle in favor of the applicable
Originator, as secured party, or all necessary actions have been commenced that
would result in a first priority security interest in the Financed Vehicle in
favor of the applicable Originator, as secured party, which security interest,
in either case, is assignable and has been so assigned (x) by VW Bank to VCI, if
such Receivable was originated by VW Bank, (y) by VCI to the Seller and (z) by
the Seller to the Issuer;
     (iv) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security;
     (v) provided, at origination, for level monthly payments which fully
amortize the initial Outstanding Principal Balance over the original term;
provided, that the amount of the first or last payment may be different but in
no event more than three times the level monthly payment;
     (vi) provides for interest at the Contract Rate specified in the Schedule
of Receivables; and
     (vii) was originated in the United States.
     (b) Individual Characteristics. Each Receivable has the following
individual characteristics as of the Cut-Off Date:
     (i) each Receivable is secured by a new or used automobile or light-duty
truck;
     (ii) each Receivable has a Contract Rate of no less than 0.00% and not more
than 20.00%;
Schedule I to the
Sale and Servicing Agreement

I-1



--------------------------------------------------------------------------------



 



     (iii) each Receivable had an original term to maturity of not more than
72 months and not less than 12 months and each Receivable has a remaining term
to maturity, as of the Cut-Off Date, of 1 month or more;
     (iv) each Receivable has an Outstanding Principal Balance as of the Cut-Off
Date of greater than or equal to $1,000;
     (v) no Receivable has a scheduled maturity date later than December 5,
2012;
     (vi) no Receivable was more than 30 days past due as of the Cut-Off Date;
     (vii) as of the Cut-off Date, no Receivable was noted in the records of VCI
or the Servicer as being the subject of any pending bankruptcy or insolvency
proceeding;
     (viii) no Receivable is subject to a force-placed Insurance Policy on the
related Financed Vehicle;
     (ix) each Receivable is a Simple Interest Receivable;
     (x) each of the Receivables were selected using selection procedures that
were not known or intended by VCI or the Servicer to be adverse to the Issuer;
and
     (xi) the Dealer of the Financed Vehicle has no participation in, or other
right to receive, any proceeds of such Receivable.
     (c) Schedule of Receivables. The information with respect to a Receivable
transferred on the Closing Date set forth in the Schedule of Receivables was
true and correct in all material respects as of the Cut-Off Date.
     (d) Compliance with Law. The Receivable complied at the time it was
originated or made, in all material respects with all requirements of applicable
federal, state and local laws, and regulations thereunder, including, to the
extent applicable, usury laws, the Federal Truth in Lending Act, the Equal
Credit Opportunity Act, the Fair Credit Reporting Act, the Federal Trade
Commission Act, the Fair Debt Collection Practices Act, the Fair Credit Billing
Act, the Magnuson-Moss Warranty Act, Federal Reserve Board Regulations B and Z,
the Servicemembers Civil Relief Act, state adaptations of the National Consumer
Act and of the Uniform Consumer Credit Code and any other consumer credit, equal
opportunity and disclosure laws applicable to that Receivable.
     (e) Binding Obligation. The Receivable constitutes the legal, valid and
binding payment obligation in writing of the Obligor, enforceable in all
respects by the holder thereof in accordance with its terms, subject, as to
enforcement, to applicable bankruptcy, insolvency, reorganization, liquidation
or other similar laws and equitable principles relating to or affecting the
enforcement of creditors’ rights generally.
     (f) Receivable in Force. The Receivable has not been satisfied,
subordinated or rescinded nor has the related Financed Vehicle been released
from the lien granted by the Receivable in whole or in part.
Schedule I to the
Sale and Servicing Agreement

I-2



--------------------------------------------------------------------------------



 



     (g) No Waiver. As of the Cut-Off Date, no provision of a Receivable has
been waived.
     (h) No Default. Except for payment delinquencies continuing for a period of
not more than 30 days as of the Cut-Off Date, the records of the Servicer did
not disclose that any default, breach, violation or event permitting
acceleration under the terms of the Receivable existed as of the Cut-Off Date or
that any continuing condition that with notice or lapse of time, or both, would
constitute a default, breach, violation or event permitting acceleration under
the terms of the Receivable had arisen as of the Cut-Off Date.
     (i) Insurance. The Receivable requires the Obligor thereunder to insure the
Financed Vehicle under a physical damage insurance policy.
     (j) No Government Obligor. The Obligor on the Receivable is not the United
States of America or any state thereof or any local government, or any agency,
department, political subdivision or instrumentality of the United States of
America or any state thereof or any local government.
     (k) Assignment. No Receivable has been originated in, or is subject to the
laws of, any jurisdiction under which the sale, transfer, assignment, conveyance
or pledge of such Receivable would be unlawful, void, or voidable. The Seller
has not entered into any agreement with any Obligor that prohibits, restricts or
conditions the assignment of the related Receivable.
     (l) Good Title. It is the intention of the Seller that the sale, transfer,
assignment and conveyance herein contemplated constitute an absolute sale,
transfer, assignment and conveyance of the Receivables and that the Receivables
not be part of the Seller’s estate in the event of the filing of a bankruptcy
petition by or against the Seller under any bankruptcy law. No Receivable has
been sold, transferred, assigned, conveyed or pledged to any Person other than
pursuant to the Transaction Documents. As of the Closing Date and immediately
prior to the sale and transfer herein contemplated, the Seller had good and
marketable title to each Receivable free and clear of all Liens, and,
immediately upon the sale and transfer thereof, the Issuer will have good and
marketable title to each Receivable, free and clear of all Liens (other than
Permitted Liens).
     (m) Filings. All filings (including, without limitation, UCC filings)
necessary in any jurisdiction to give the Issuer a first priority, validly
perfected ownership interest in the Receivables (other than the Related Security
with respect thereto), and to give the Indenture Trustee a first priority
perfected security interest therein, will be made within ten days of the Closing
Date.
     (n) Priority. The Receivable is not pledged, assigned, sold, subject to a
security interest, or otherwise conveyed other than pursuant to the Transaction
Documents. The Seller has not authorized the filing of and is not aware of any
financing statements against VCI or the Seller that include a description of
collateral covering the Receivables other than any financing statement relating
to security interests granted under the Transaction Documents or that have been
terminated. The Sale and Servicing Agreement creates a valid and continuing
security interest in the Receivable (other than the Related Security with
respect thereto) in favor of the
Schedule I to the
Sale and Servicing Agreement

I-3



--------------------------------------------------------------------------------



 



Issuer which security interest is prior to all other Liens (other than Permitted
Liens) and is enforceable as such against all other creditors of and purchasers
and assignees from the Seller.
     (o) Characterization of Receivables. Each Receivable constitutes either
“tangible chattel paper”, an “account”, a “promissory note” or a “payment
intangible”, each as defined in the UCC.
     (p) One Original. There is only one original executed copy of each
Receivable in existence. The Servicer (or its agent) has possession of such
original. If such original has been marked, then such original does not have any
marks or notations indicating that it has been pledged, assigned or otherwise
conveyed to any Person other than to a party to the Transaction Documents.
     (q) No Defenses. The Seller has no knowledge either of any facts which
would give rise to any right of rescission, set-off, counterclaim or defense, or
of the same being asserted or threatened, with respect to any Receivable.
     (r) No Repossession. As of the Cut-Off Date, no Financed Vehicle shall have
been repossessed.
Schedule I to the
Sale and Servicing Agreement

I-4



--------------------------------------------------------------------------------



 



SCHEDULE II
NOTICE ADDRESSES
If to the Issuer:
c/o Deutsche Bank Trust Company Delaware
1011 Centre Road, 2nd Floor
Wilmington, Delaware 19805
(telecopier no. (302) 636-3399)
Attention: Elizabeth Ferry
with copies to the Administrator, VW Credit, Inc., the Indenture Trustee
If to the Owner Trustee:
Deutsche Bank Trust Company Delaware
1011 Centre Road, 2nd Floor
Wilmington, Delaware 19805
(telecopier no. (302) 636-3399)
Attention: Elizabeth Ferry
with a copy to:
Deutsche Bank Trust Company Americas
60 Wall Street, 26th Floor
New York, New York 10005
(telecopier no. (212) 553-2461)
Attention: Structured Finance Services
If to the Indenture Trustee:
Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, New York 10013
(telecopier no. (212) 816-5527)
Attention: Administrator
If to Purchaser:
Volkswagen Auto Lease/Loan Underwritten Funding, LLC
3800 Hamlin Road
Auburn Hills, Michigan 48326
(telecopier no. (248) 754-5360)
Attention: Treasurer
Schedule II to the
Sale and Servicing Agreement

II-1



--------------------------------------------------------------------------------



 



If to the Servicer:
VW Credit, Inc.
3800 Hamlin Road
Auburn Hills, Michigan 48326
(telecopier no. (248) 754-5360)
Attention: Treasurer
with a copy to VW Credit, Inc.
If to VCI:
VW Credit, Inc.
3800 Hamlin Road
Auburn Hills, Michigan 48326
(telecopier no. (248) 754-5360)
Attention: Treasurer
with a copy to VW Credit, Inc.
If to VW Credit, Inc.:
VW Credit, Inc.
3800 Hamlin Road
Auburn Hills, Michigan 48326
(telecopier no. (248) 754-5360)
Attention: General Counsel
If to Moody’s:
Moody’s Investors Service, Inc.
99 Church Street
New York, New York 10007
(telecopier no. (212) 298-7139)
Attention: ABS Monitoring Group
If to Standard & Poor’s:
Standard & Poor’s Ratings Services
55 Water Street
New York, New York 10041
(telecopier no. (212) 438-2664)
Attention: Asset Backed Surveillance Group
Schedule II to the
Sale and Servicing Agreement

II-2



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT PURSUANT TO
SALE AND SERVICING AGREEMENT
February 13, 2007
     For value received, in accordance with the Sale and Servicing Agreement
(the “Agreement”), dated as of February 13, 2007, between Volkswagen Auto Loan
Enhanced Trust 2007-1, a Delaware statutory trust (the “Issuer”), Volkswagen
Auto Lease/Loan Underwritten Funding, LLC, a Delaware limited liability company
(the “Seller”), VW Credit, Inc., a Delaware corporation (“VCI”), and Citibank,
N.A., a national banking association (the “Indenture Trustee”), on the terms and
subject to the conditions set forth in the Agreement, the Seller does hereby
transfer, assign, set over, sell and otherwise convey to the Issuer on
February 13, 2007, all of its right, title and interest in, to and under the
Receivables set forth on the schedule of Receivables delivered by the Seller to
the Issuer on the date hereof (such schedule, the “Schedule of Receivables”),
the Collections after the Cut-Off Date, the Receivables Files and the Related
Security relating thereto, together with all of Seller’s rights under the
Purchase Agreement and all proceeds of the foregoing; which sale shall be
effective as of the Cut-Off Date.
     The foregoing sale does not constitute and is not intended to result in any
assumption by the Issuer of any obligation of the undersigned or the applicable
Originator to the Obligors, the Dealers or any other Person in connection with
the Receivables, or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.
     This assignment is made pursuant to and upon the representations,
warranties and agreements on the part of the undersigned contained in the
Agreement and is governed by the Agreement.
     Capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Agreement.
[Remainder of page intentionally left blank.]
Exhibit A to the
Sale and Servicing Agreement

A-1



--------------------------------------------------------------------------------



 



     IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

                  VOLKSWAGEN AUTO LEASE/LOAN         UNDERWRITTEN FUNDING, LLC  
 
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Exhibit A to the
Sale and Servicing Agreement

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
In addition to the representations, warranties and covenants contained in the
Agreement, the Seller hereby represents, warrants and covenants to the Issuer
and the Indenture Trustee as follows on the Closing Date:
General
1. This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables and the other Transferred Assets in
favor of the Issuer, which security interest is prior to all other Liens, and is
enforceable as such as against creditors of and purchasers from the Seller.
2. The Receivables constitute “tangible chattel paper,” “accounts,”
“instruments” or “general intangibles,” within the meaning of the UCC.
3. Each Receivable is secured by a first priority validly perfected security
interest in the related Financed Vehicle in favor of the applicable Originator,
as secured party, or all necessary actions with respect to such Receivable have
been taken or will be taken to perfect a first priority security interest in the
related Financed Vehicle in favor of the applicable Originator, as secured
party.
Creation
4. Immediately prior to the sale, transfer, assignment and conveyance of a
Receivable by the Seller to the Issuer, the Seller owned and had good and
marketable title to such Receivable free and clear of any Lien and immediately
after the sale, transfer, assignment and conveyance of such Receivable to the
Issuer, the Issuer will have good and marketable title to such Receivable free
and clear of any Lien.
5. The related Originator has received all consents and approvals to the sale of
the Receivables hereunder to the Issuer required by the terms of the Receivables
that constitute instruments.
Perfection
6. The Seller has caused or will have caused, within ten days after the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the sale of the Receivables from the Seller
to Issuer, and the security interest in the Receivables granted to the Issuer
hereunder; and the Servicer, in its capacity as custodian, has in its possession
the original copies of such instruments or tangible chattel paper that
constitute or evidence the Receivables, and all financing statements referred to
in this paragraph contain a statement that: “A purchase of or security interest
in any collateral described in this financing statement will violate the rights
of the Secured Party/Purchaser”.
Exhibit B to the
Sale and Servicing Agreement

B-1



--------------------------------------------------------------------------------



 



7. With respect to Receivables that constitute instruments or tangible chattel
paper, either:
(i) All original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee; or
(ii) Such instruments or tangible chattel paper are in the possession of the
Servicer and the Indenture Trustee has received a written acknowledgment from
the Servicer that the Servicer, in its capacity as custodian, is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee; or
(iii) The Servicer received possession of such instruments or tangible chattel
paper after the Indenture Trustee received a written acknowledgment from the
Servicer that the Servicer is acting solely as agent of the Indenture Trustee.
Priority
8. Neither the Seller nor VCI has authorized the filing of, or is aware of, any
financing statements against either the Seller or VCI that include a description
of collateral covering the Receivables other than any financing statement
(i) relating to the conveyance of the Receivables by VCI to the Seller under the
Purchase Agreement, (ii) relating to the security interest granted to Issuer
hereunder or (iii) that has been terminated.
9. Neither the Seller nor VCI is aware of any material judgment, ERISA or tax
lien filings against either the Seller or VCI.
10. None of the instruments or tangible chattel paper that constitutes or
evidences the Receivables has any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed to any Person other than the
Seller, the Issuer or the Indenture Trustee.
Survival of Perfection Representations
11. Notwithstanding any other provision of the Sale and Servicing Agreement or
any other Transaction Document, the perfection representations, warranties and
covenants contained in this Exhibit B shall be continuing, and remain in full
force and effect until such time as all obligations under the Transaction
Documents and the Notes have been finally and fully paid and performed.
No Waiver
12. The parties to the Sale and Servicing Agreement shall provide the Rating
Agencies with prompt written notice of any breach of the perfection
representations, warranties and covenants contained in this Exhibit B, and shall
not, without satisfying the Rating Agency Condition, waive a breach of any of
such perfection representations, warranties or covenants.
Servicer to Maintain Perfection and Priority
13. The Servicer covenants that, in order to evidence the interests of the
Seller and Issuer under the Sale and Servicing Agreement and the Indenture
Trustee under the Indenture, Servicer
Exhibit B to the
Sale and Servicing Agreement

B-2



--------------------------------------------------------------------------------



 



shall take such action, or execute and deliver such instruments as may be
necessary or advisable (including, without limitation, such actions as are
requested by the Indenture Trustee) to maintain and perfect, as a first priority
perfected security interest, the Indenture Trustee’s security interest in the
Receivables. The Servicer shall, from time to time and within the time limits
established by law, prepare and file, all financing statements, amendments,
continuations, initial financing statements in lieu of a continuation statement,
terminations, partial terminations, releases or partial releases, or any other
filings necessary or advisable to continue, maintain and perfect the Indenture
Trustee’s security interest in the Receivables as a first-priority perfected
security interest.
Exhibit B to the
Sale and Servicing Agreement

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
SERVICING CRITERIA TO BE ADDRESSED IN
INDENTURE TRUSTEE’S ASSESSMENT OF COMPLIANCE
The assessment of compliance to be delivered by the Indenture Trustee shall
address, at a minimum, the criteria identified below as “Applicable Servicing
Criteria”:

                  Applicable Servicing Criteria   Servicing Criteria Reference  
Criteria    
 
  General Servicing Considerations    
 
       
1122(d)(1)(i)
  Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.  
 
 
       
1122(d)(1)(ii)
  If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.    
 
       
1122(d)(1)(iii)
  Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.    
 
       
1122(d)(1)(iv)
  A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.    
 
       
 
  Cash Collection and Administration    
 
       
1122(d)(2)(i)
  Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.    
 
       
1122(d)(2)(ii)
  Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.   X
 
       
1122(d)(2)(iii)
  Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.    
 
       
1122(d)(2)(iv)
  The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.    
 
       
1122(d)(2)(v)
  Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.    
 
       
1122(d)(2)(vi)
  Unissued checks are safeguarded so as to prevent unauthorized access.    
 
       
1122(d)(2)(vii)
  Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations are (A) mathematically accurate;
(B) prepared within 30 calendar days after the bank statement cutoff date, or
such other number of days specified in the transaction agreements; (C) reviewed
and approved by someone other than the person who prepared the reconciliation;
and (D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.    

Exhibit C to the
Sale and Servicing Agreement

C-1



--------------------------------------------------------------------------------



 



                  Applicable Servicing Criteria   Servicing Criteria Reference  
Criteria    
 
  Investor Remittances and Reporting    
 
       
1122(d)(3)(i)
  Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.    
 
       
1122(d)(3)(ii)
  Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.   X
 
       
1122(d)(3)(iii)
  Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.   X
 
       
1122(d)(3)(iv)
  Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.   X
 
       
 
  Pool Asset Administration    
 
       
1122(d)(4)(i)
  Collateral or security on pool assets is maintained as required by the
transaction agreements or related asset pool documents.    
 
       
1122(d)(4)(ii)
  Pool assets and related documents are safeguarded as required by the
transaction agreements    
 
       
1122(d)(4)(iii)
  Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.    
 
       
1122(d)(4)(iv)
  Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related asset pool
documents.    
 
       
1122(d)(4)(v)
  The Servicer’s records regarding the accounts and the accounts agree with the
Servicer’s records with respect to an obligor’s unpaid principal balance.    
 
       
1122(d)(4)(vi)
  Changes with respect to the terms or status of an obligor’s account (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.    
 
       
1122(d)(4)(vii)
  Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.    
 
       
1122(d)(4)(viii)
  Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).    
 
       
1122(d)(4)(ix)
  Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.    

Exhibit C to the
Sale and Servicing Agreement

C-2



--------------------------------------------------------------------------------



 



                  Applicable Servicing Criteria   Servicing Criteria Reference  
Criteria    
1122(d)(4)(x)
  Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s Account documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable Account documents and state laws; and (C) such funds
are returned to the obligor within 30 calendar days of full repayment of the
related Accounts, or such other number of days specified in the transaction
agreements.    
 
       
1122(d)(4)(xi)
  Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.    
 
       
1122(d)(4)(xii)
  Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.    
 
       
1122(d)(4)(xiii)
  Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.    
 
       
1122(d)(4)(xiv)
  Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.    
 
       
1122(d)(4)(xv)
  Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.    

Exhibit C to the
Sale and Servicing Agreement

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION
Re: VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2007-1
     Citibank, N.A., not in its individual capacity but solely as indenture
trustee (the “Indenture Trustee”), certifies to Volkswagen Auto Lease/Loan
Underwritten Funding, LLC (the “Seller”), and its officers, with the knowledge
and intent that they will rely upon this certification, that:
     (1) It has reviewed the report on assessment of the Indenture Trustee’s
compliance provided in accordance with Rules 13a-18 and 15d-18 under the
Securities Exchange Act of 1934, as amended, and Item 1122 of Regulation AB (the
“Servicing Assessment”) that was delivered by the Indenture Trustee to the
Seller pursuant to the Sale and Servicing Agreement (the “Agreement”), dated as
of February 13, 2007, by and between VW Credit, Inc., the Seller, the Indenture
Trustee and Volkswagen Auto Loan Enhanced Trust 2007-1;
     (2) To the best of its knowledge, the Servicing Assessment, taken as a
whole, does not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicing Assessment; and
     (3) To the best of its knowledge, all of the Provided Information (as
defined in Section 9.23(a) of the Agreement) required to be provided by the
Indenture Trustee under the Agreement has been provided to the Seller.

                  CITIBANK, N.A., not in its individual capacity but
solely as Indenture Trustee    
 
           
 
  Date:        
 
     
 
   

Exhibit D to the
Sale and Servicing Agreement

D-1



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
     The following terms have the meanings set forth, or referred to, below:
     “Accrued Note Interest” means, with respect to any Payment Date, the sum of
the Noteholders’ Monthly Accrued Interest for such Payment Date and the
Noteholders’ Interest Carryover Shortfall for such Payment Date.
     “Act” has the meaning set forth in Section 11.3(a) of the Indenture.
     “Adjusted Pool Balance” means (a) as of the Closing Date, an amount equal
to (x) the Net Pool Balance as of the Cut-Off Date minus (y) the Yield
Supplement Overcollateralization Amount for the Closing Date and (b) for any
Payment Date an amount equal to (x) the Net Pool Balance at the end of the
Collection Period preceding that Payment Date minus (y) the Yield Supplement
Overcollateralization Amount for that Payment Date.
     “Administration Agreement” means the Administration Agreement, dated as of
the Closing Date, among the Administrator, the Issuer and the Indenture Trustee,
as the same may be amended and supplemented from time to time.
     “Administrator” means VCI, or any successor Administrator under the
Administration Agreement.
     “Advance” has the meaning set forth in Section 4.3(c) of the Sale and
Servicing Agreement.
     “Affiliate” means, for any specified Person, any other Person which,
directly or indirectly, controls, is controlled by or is under common control
with such specified Person and “affiliated” has a meaning correlative to the
foregoing. For purposes of this definition, “control” means the power, directly
or indirectly, to cause the direction of the management and policies of a
Person.
     “Applicable Tax State” means, as of any date, each State as to which any of
the following is then applicable: (a) a State in which the Owner Trustee
maintains its Corporate Trust Office, (b) a State in which the Owner Trustee
maintains its principal executive offices, and (c) the State of Michigan or the
State of Illinois.
     “Authenticating Agent” means any Person authorized by the Indenture Trustee
to act on behalf of the Indenture Trustee to authenticate and deliver the Notes.
     “Authorized Newspaper” means a newspaper of general circulation in The City
of New York, printed in the English language and customarily published on each
Business Day, whether or not published on Saturdays, Sundays and holidays.
     “Authorized Officer” means (a) with respect to the Issuer, (i) any officer
of the Owner Trustee who is authorized to act for the Owner Trustee in matters
relating to the Issuer and who is identified on the list of Authorized Officers
delivered by the Owner Trustee to the Indenture
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

1



--------------------------------------------------------------------------------



 



Trustee on the Closing Date or (ii) so long as the Administration Agreement is
in effect, any officer of the Administrator who is authorized to act for the
Administrator in matters relating to the Issuer pursuant to the Administration
Agreement and who is identified on the list of Authorized Officers delivered by
the Administrator to the Owner Trustee and the Indenture Trustee on the Closing
Date (as such list may be modified or supplemented from time to time thereafter)
and (b) with respect to the Owner Trustee, the Indenture Trustee and the
Servicer, any officer of the Owner Trustee, the Indenture Trustee or the
Servicer, as applicable, who is authorized to act for the Owner Trustee, the
Indenture Trustee or the Servicer, as applicable, in matters relating to the
Owner Trustee, the Indenture Trustee or the Servicer and who is identified on
the list of Authorized Officers delivered by each of the Owner Trustee, the
Indenture Trustee and the Servicer to the Indenture Trustee on the Closing Date
(as such list may be modified or supplemented from time to time thereafter).
     “Available Funds” means, for any Payment Date and the related Collection
Period, an amount equal to the sum of the following amounts: (i) all Collections
received by the Servicer during such Collection Period, (ii) the sum of the
Repurchase Prices deposited into the Collection Account with respect to each
Receivable that is to become a Repurchased Receivable on such Payment Date,
(iii) the Reserve Account Excess Amount for such Payment Date, (iv) the Net Swap
Receipts (excluding Swap Termination Payments received from the Swap
Counterparty and deposited into the Swap Termination Payment Account),
(v) amounts on deposit in the Swap Termination Payment Account to the extent
such amounts are required to be included in Available Funds pursuant to
Section 4.8(d) of the Sale and Servicing Agreement and (vi) Swap Replacement
Proceeds, to the extent required to be included in Available Funds pursuant to
Section 4.8(f) of the Sale and Servicing Agreement.
     “Available Funds Shortfall Amount” means, as of any Payment Date, the
amount by which the amounts required to be paid pursuant to clauses first
through fifth of Section 4.4(a) of the Sale and Servicing Agreement exceeds the
sum of (i) Available Funds for such Payment Date and (ii) Advances made by the
Servicer on such Payment Date.
     “Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. 101 et
seq., as amended.
     “Bankruptcy Event” means, with respect to any Person, (i) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person in an involuntary case under any applicable federal or
state bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of such Person, or ordering the winding-up or liquidation of
such Person’s affairs, and such decree or order shall remain unstayed and in
effect for a period of 90 consecutive days or (ii) the commencement by such
Person of a voluntary case under any applicable federal or state bankruptcy,
insolvency or other similar law now or hereafter in effect, or the consent by
such Person to the entry of an order for relief in an involuntary case under any
such law, or the consent by such Person to the appointment or taking possession
by a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Person, or the making by such Person of any general assignment
for the benefit of creditors, or the failure by such Person generally to pay its
debts as such debts become due, or the taking of action by such Person in
furtherance of any of the foregoing.
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

2



--------------------------------------------------------------------------------



 



     “Bankruptcy Remote Party” means each of the Seller, the Issuer, any other
trust created by the Seller or any limited liability company or corporation
wholly-owned by the Seller.
     “Benefit Plan” means (i) any “employee benefit plan” as defined in
Section 3(3) of ERISA whether or not subject to ERISA, (ii) a “plan” described
by Section 4975(e)(1) of the Code or (iii) any entity deemed to hold the assets
of any of the foregoing by reason of an employee benefit plan’s or other plan’s
investment in such entity.
     “Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.10 of the Indenture.
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in the states of Delaware, Michigan or New York, or
in the state in which the Corporate Trust Office of the Indenture Trustee is
located, are authorized or obligated by law, executive order or government
decree to be closed.
     “Certificate” means a certificate evidencing the beneficial interest of the
Certificateholder in the Issuer, substantially in the form of Exhibit A to the
Trust Agreement.
     “Certificate of Title” means, with respect to any Financed Vehicle, the
certificate of title or other documentary evidence of ownership of such Financed
Vehicle as issued by the department, agency or official of the jurisdiction
(whether in paper or electronic form) in which such Financed Vehicle is titled
responsible for accepting applications for, and maintaining records regarding,
certificates of title and liens thereon.
     “Certificate of Trust” means the certificate of trust for the Issuer filed
by the Owner Trustee pursuant to the Statutory Trust Statute.
     “Certificateholder” means initially, Volkswagen Public Auto Loan
Securitization, LLC, and any other Holder of a Certificate.
     “Class” means a group of Notes whose form is identical except for variation
in denomination, principal amount or owner, and references to “each Class” thus
mean each of the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and
the Class A-4 Notes.
     “Class A-1 Final Scheduled Payment Date” means February 20, 2008.
     “Class A-1 Interest Rate” means 5.31720% per annum (computed on the basis
of the actual number of days elapsed during the applicable Interest Period, but
assuming a 360-day year).
     “Class A-1 Note Balance” means, at any time, the Initial Class A-1 Note
Balance reduced by all payments of principal made prior to such time on the
Class A-1 Notes.
     “Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered on the Note Register.
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

3



--------------------------------------------------------------------------------



 



     “Class A-1 Notes” means the Class of auto loan asset backed notes
designated as Class A-1 Notes, issued in accordance with the Indenture.
     “Class A-2 Final Scheduled Payment Date” means May 20, 2009.
     “Class A-2 Interest Rate” means 5.29% per annum (computed on the basis of a
360-day year of twelve 30-day months).
     “Class A-2 Note Balance” means, at any time, the Initial Class A-2 Note
Balance reduced by all payments of principal made prior to such time on the
Class A-2 Notes.
     “Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered on the Note Register.
     “Class A-2 Notes” means the Class of auto loan asset backed notes
designated as Class A-2 Notes, issued in accordance with the Indenture.
     “Class A-3 Final Scheduled Payment Date” means January 20, 2010.
     “Class A-3 Interest Rate” means 5.20% per annum (computed on the basis of a
360-day year of twelve 30-day months).
     “Class A-3 Note Balance” means, at any time, the Initial Class A-3 Note
Balance reduced by all payments of principal made prior to such time on the
Class A-3 Notes.
     “Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered on the Note Register.
     “Class A-3 Notes” means the Class of auto loan asset backed notes
designated as Class A-3 Notes, issued in accordance with the Indenture.
     “Class A-4 Final Scheduled Payment Date” means July 22, 2013.
     “Class A-4 Interest Rate” means LIBOR + 0.00% per annum (computed on the
basis of a 360-day year of twelve 30-day months).
     “Class A-4 Note Balance” means, at any time, the Initial Class A-4 Note
Balance reduced by all payments of principal made prior to such time on the
Class A-4 Notes.
     “Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered on the Note Register.
     “Class A-4 Notes” means the Class of auto loan asset backed notes
designated as Class A-4 Notes, issued in accordance with the Indenture.
     “Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act and shall initially be DTC.
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

4



--------------------------------------------------------------------------------



 



     “Clearing Agency Participant” means a broker, dealer, bank or other
financial institution or other Person for which from time to time a Clearing
Agency effects book-entry transfers and pledges of securities deposited with the
Clearing Agency.
     “Closing Date” means February 13, 2007.
     “Code” means the Internal Revenue Code of 1986, as amended, modified or
supplemented from time to time, and any successor law thereto, all the
regulations promulgated and the rulings issued thereunder.
     “Collateral” has the meaning set forth in the Granting Clause of the
Indenture.
     “Collection Account” means the trust account established and maintained
pursuant to Section 4.1 of the Sale and Servicing Agreement.
     “Collection Period” means the period commencing on the first day of each
fiscal month of the Servicer and ending on the last day of such fiscal month
(or, in the case of the initial Collection Period, the period commencing on the
close of business on the Cut-Off Date and ending on February 24, 2007). As used
herein, the “related” Collection Period with respect to a Payment Date shall be
deemed to be the Collection Period which precedes such Payment Date.
     “Collections” means, with respect to any Receivable and to the extent
received by the Servicer after the Cut-Off Date, (i) any monthly payment by or
on behalf of the Obligor thereunder, (ii) any full or partial prepayment of such
Receivable, (iii) all Liquidation Proceeds and (iv) any other amounts received
by the Servicer which, in accordance with the Customary Servicing Practices,
would customarily be applied to the payment of accrued interest or to reduce the
Outstanding Principal Balance of such Receivable; provided, however, that the
term “Collections” in no event will include (1) for any Payment Date, any
amounts in respect of any Receivable the Repurchase Price of which has been
included in the Available Funds on such Payment Date or a prior Payment Date,
(2) any Supplemental Servicing Fees or (3) rebates of premiums with respect to
the cancellation or termination of any Insurance Policy, extended warranty or
service contract.
     “Commission” means the U.S. Securities and Exchange Commission.
     “Contract Rate” means, with respect to a Receivable, the rate per annum at
which interest accrues under the retail motor vehicle installment sales contract
or installment loan evidencing such Receivable. Such rate may be less than the
“Annual Percentage Rate” disclosed in the Receivable.
     “Corporate Trust Office” means:
     (s) as used with respect to Indenture Trustee, the principal office of the
Indenture Trustee at which at any particular time its corporate trust business
shall be administered which office at date of the execution of the Indenture is
located at 388 Greenwich Street, 14th Floor, New York, New York 10013 (facsimile
no. (212) 816-5527), Attention: Administrator – Volkswagen Auto Loan Enhanced
Trust 2007-1, or at such other address as the Indenture Trustee may designate
from time to time by notice to the Noteholders, the Administrator, the
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

5



--------------------------------------------------------------------------------



 



Servicer and the Issuer, or the principal corporate trust office of any
successor Indenture Trustee (the address of which the successor Indenture
Trustee will notify the Noteholders, the Administrator, the Servicer and the
Owner Trustee); and
     (t) as used with respect to Owner Trustee, the corporate trust office of
the Owner Trustee, c/o Deutsche Bank Trust Company Delaware, 1011 Centre Road,
2nd Floor Wilmington, Delaware 19805, (facsimile no. (302) 636-3399), Attention:
Elizabeth Ferry, with a copy to Deutsche Bank Trust Company Americas, 60 Wall
Street, 26th Floor – MS, NYC 60-2606, New York, NY 10005, (facsimile no.
(212) 553-2461), Attention: Structured Finance Services or at such other address
as the Owner Trustee may designate by notice to the Certificateholder and the
Seller, or the principal corporate trust office of any successor Owner Trustee
(the address of which the successor Owner Trustee will notify the
Certificateholder and the Seller).
     “Cumulative Net Loss”, means, for any Payment Date, the excess of (a) the
aggregate Outstanding Principal Balance of all Receivables that became Defaulted
Receivables since the Cut-Off Date over (b) aggregate Liquidation Proceeds for
all Receivables that became Defaulted Receivables since the Cut-Off Date.
     “Cumulative Net Loss Ratio” means, for any Payment Date, the ratio
(expressed as a percentage) computed by dividing (a) the Cumulative Net Loss for
that Payment Date by (b) the Net Pool Balance as of the Cut-Off Date.
     “Customary Servicing Practices” means the customary servicing practices of
the Servicer or any Sub-Servicer with respect to all comparable motor vehicle
receivables that the Servicer or such Sub-Servicer, as applicable, services for
itself and others, as such practices may be changed from time to time, it being
understood that the Servicer and the Sub-Servicers may not have the same
“Customary Servicing Practices”.
     “Cut-Off Date” means December 26, 2006.
     “Dealer” means a motor vehicle dealership.
     “Default” means any occurrence that is, or with notice or lapse of time or
both would become, an Event of Default.
     “Defaulted Receivable” means, with respect to any Collection Period and any
Receivable, the earlier of (a) the date on which any payment is past due 90 or
more days or (b) the date on which the related Financed Vehicle has been
repossessed. The Outstanding Principal Balance of any Receivable that becomes a
“Defaulted Receivable” will be deemed to be zero as of the date it becomes a
“Defaulted Receivable”.
     “Definitive Note” means a definitive fully registered Note issued pursuant
to Section 2.12 of the Indenture.
     “Delivery” when used with respect to Trust Account Property means:
     (a) with respect to (I) bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments” as
defined in Section 9-102(47) of
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

6



--------------------------------------------------------------------------------



 



the UCC and are susceptible of physical delivery, transfer of actual possession
thereof to the Indenture Trustee or its nominee or custodian by physical
delivery to the Indenture Trustee or its nominee or custodian endorsed to, or
registered in the name of, the Indenture Trustee or its nominee or custodian or
endorsed in blank, and (II) with respect to a “certificated security” (as
defined in Section 8-102(a)(4) of the UCC) transfer of actual possession thereof
(i) by physical delivery of such certificated security to the Indenture Trustee
or its nominee or custodian endorsed to, or registered in the name of, the
Indenture Trustee or its nominee or custodian or endorsed in blank, or to
another person, other than a “securities intermediary” (as defined in
Section 8-102(a)(14) of the UCC), who acquires possession of the certificated
security on behalf of the Indenture Trustee or its nominee or custodian or,
having previously acquired possession of the certificate, acknowledges that it
holds for the Indenture Trustee or its nominee or custodian or (ii) by delivery
thereof to a “securities intermediary”, endorsed to or registered in the name of
the Indenture Trustee or its nominee or custodian, or endorsed in blank, and the
making by such “securities intermediary” of entries on its books and records
identifying such certificated securities as belonging to the Indenture Trustee
or its nominee or custodian and the sending by such “securities intermediary” of
a confirmation of the purchase of such certificated security by the Indenture
Trustee or its nominee or custodian (all of the foregoing, “Physical Property”),
and, in any event, any such Physical Property in registered form shall be in the
name of the Indenture Trustee or its nominee or custodian; and such additional
or alternative procedures as may hereafter become appropriate to effect the
complete transfer of ownership of any such Trust Account Property to the
Indenture Trustee or its nominee or custodian, consistent with changes in
applicable law or regulations or the interpretation thereof;
     (b) with respect to any securities issued by the U.S. Treasury, the Federal
Home Loan Mortgage Corporation, the Federal National Mortgage Association or the
other government agencies, instrumentalities and establishments of the United
States identified in Appendix A to Federal Reserve Bank Operating Circular No. 7
as in effect from time to time that is a “book-entry security” (as such term is
defined in Federal Reserve Bank Operating Circular No. 7) held in a securities
account and eligible for transfer through the Fedwire® Securities Service
operated by the Federal Reserve System pursuant to Federal book-entry
regulations, the following procedures, all in accordance with applicable law,
including applicable Federal regulations and Articles 8 and 9 of the UCC:
book-entry registration of such Trust Account Property to an appropriate
securities account maintained with a Federal Reserve Bank by a “participant” (as
such term is defined in Federal Reserve Bank Operating Circular No. 7) that is a
“depository institution” (as defined in Section 19(B)(1)(A) of the Federal
Reserve Act) pursuant to applicable Federal regulations, and issuance by such
depository institution of a deposit advice or other written confirmation of such
book-entry registration to the Indenture Trustee or its nominee or custodian of
the purchase by the Indenture Trustee or its nominee or custodian of such
book-entry securities; the making by such depository institution of entries in
its books and records identifying such book entry security held through the
Federal Reserve System pursuant to Federal book-entry regulations or a security
entitlement thereto as belonging to the Indenture Trustee or its nominee or
custodian and indicating that such depository institution holds such Trust
Account Property solely as agent for the Indenture Trustee or its nominee or
custodian; and such additional or alternative procedures as may hereafter become
appropriate to effect complete transfer of ownership of any such Trust Account
Property to the Indenture Trustee or its nominee or custodian, consistent with
changes in applicable law or regulations or the interpretation thereof; and
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

7



--------------------------------------------------------------------------------



 



     (c) with respect to any item of Trust Account Property that is an
“uncertificated security” (as defined in Section 8-102(a)(18) of the UCC) and
that is not governed by clause (b) above, (i) registration on the books and
records of the issuer thereof in the name of the Indenture Trustee or its
nominee or custodian, or (ii) registration on the books and records of the
issuer thereof in the name of another person, other than a securities
intermediary, who acknowledges that it holds such uncertificated security for
the benefit of the Indenture Trustee or its nominee or custodian.
     “Depositor” means the Seller in its capacity as Depositor under the Trust
Agreement.
     “Determination Date” means the second Business Day preceding the related
Payment Date, beginning March 16, 2007.
     “Dollar” and “$” mean lawful currency of the United States of America.
     “DTC” means The Depository Trust Company, and its successors.
     “Eligible Account” means either (a) a segregated account with an Eligible
Institution or (b) a segregated trust account with the corporate trust
department of a depository institution acting in its fiduciary capacity
organized under the laws of the United States of America or any one of the
states thereof or the District of Columbia (or any domestic branch of a foreign
bank), having corporate trust powers and acting as trustee for funds deposited
in such account, so long as the long-term unsecured debt of such depository
institution shall have a credit rating from each Rating Agency in one of its
generic rating categories which signifies investment grade. Any such trust
account may be maintained with the Owner Trustee, the Indenture Trustee or any
of their respective Affiliates, if such accounts meet the requirements described
in clause (b) of the preceding sentence.
     “Eligible Institution” means a depository institution or trust company
(which may be the Owner Trustee, the Indenture Trustee or any of their
respective Affiliates) organized under the laws of the United States of America
or any one of the states thereof or the District of Columbia (or any domestic
branch of a foreign bank) (a) which at all times has either (i) a long-term
senior unsecured debt rating of “Aa2” or better by Moody’s and “AA-” or better
by Standard & Poor’s or such other rating that is acceptable to each Rating
Agency, as evidenced by a letter from such Rating Agency to the Issuer or the
Indenture Trustee, (ii) a certificate of deposit rating of “P-1” by Moody’s and
“A-1+” by Standard & Poor’s or (iii) such other rating that is acceptable to
each Rating Agency, as evidenced by a letter from such Rating Agency to the
Issuer or the Indenture Trustee and (b) whose deposits are insured by the
Federal Deposit Insurance Corporation.
     “Eligible Receivable” means a Receivable meeting all of the criteria set
forth on Schedule I of each of the Purchase Agreement and the Sale and Servicing
Agreement as of the Closing Date.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Event of Default” has the meaning set forth in Section 5.1 of the
Indenture.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

8



--------------------------------------------------------------------------------



 



     “Exchange Act Reports” means any reports on Form 10-D, Form 8-K and Form
10-K filed or to be filed by the Seller with respect to the Issuer under the
Exchange Act.
     “Final Scheduled Payment Date” means, with respect to (i) the Class A-1
Notes, the Class A-1 Final Scheduled Payment Date, (ii) the Class A-2 Notes, the
Class A-2 Final Scheduled Payment Date, (iii) the Class A-3 Notes, the Class A-3
Final Scheduled Payment Date and (iv) the Class A-4 Notes, the Class A-4 Final
Scheduled Payment Date.
     “Financed Vehicle” means an automobile or light-duty truck, together with
all accessions thereto, securing an Obligor’s indebtedness under the applicable
Receivable.
     “Form 10-D Disclosure Item” shall mean with respect to any Person, (a) any
legal proceedings pending against such Person or of which any property of such
Person is then subject, or (b) any governmental proceeding known to be
contemplated by governmental authorities against such Person or of which any
property of such Person would be subject, in each case that would be material to
the Noteholders.
     “GAAP” means generally accepted accounting principles in the USA, applied
on a materially consistent basis.
     “Governmental Authority” means any (a) Federal, state, municipal, foreign
or other governmental entity, board, bureau, agency or instrumentality,
(b) administrative or regulatory authority (including any central bank or
similar authority) or (c) court or judicial authority.
     “Grant” means mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create, grant a lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to the Indenture. A Grant of the Collateral or of any other agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the Granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other moneys payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the Granting party or otherwise and generally to do
and receive anything that the Granting party is or may be entitled to do or
receive thereunder or with respect thereto. Other forms of the verb “to Grant”
shall have correlative meanings.
     “Holder” means, as the context may require, the Certificateholder or a
Noteholder or both.
     “Indenture” means the Indenture, dated as of the Closing Date, between the
Issuer and Indenture Trustee, as the same may be amended and supplemented from
time to time.
     “Indenture Trustee” means Citibank, N.A., a national banking association,
not in its individual capacity but as indenture trustee under the Indenture, or
any successor trustee under the Indenture.
     “Independent” means, when used with respect to any specified Person, that
such Person (i) is in fact independent of the Issuer, any other obligor upon the
Notes, the Administrator and
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

9



--------------------------------------------------------------------------------



 



any Affiliate of any of the foregoing Persons, (ii) does not have any direct
financial interest or any material indirect financial interest in the Issuer,
any such other obligor, the Administrator or any Affiliate of any of the
foregoing Persons and (iii) is not connected with the Issuer, any such other
obligor, the Administrator or any Affiliate of any of the foregoing Persons as
an officer, employee, promoter, underwriter, trustee, partner, director or
Person performing similar functions.
     “Independent Certificate” means a certificate or opinion to be delivered to
the Indenture Trustee under the circumstances described in, and otherwise
complying with, the applicable requirements of Section 11.1 of the Indenture,
made by an independent appraiser or other expert appointed by an Issuer Order,
and such opinion or certificate shall state that the signer has read the
definition of “Independent” in this Appendix A and that the signer is
Independent within the meaning thereof.
     “Initial Class A-1 Note Balance” means $325,000,000.
     “Initial Class A-2 Note Balance” means $387,000,000.
     “Initial Class A-3 Note Balance” means $203,000,000.
     “Initial Class A-4 Note Balance” means $283,571,000.
     “Initial Interest Rate Swap Agreement” means the ISDA Master Agreement,
dated as of the Closing Date, between the Initial Swap Counterparty and the
Issuer, the Schedule and the Credit Support Annex thereto, dated as of the
Closing Date and, the Confirmations thereto, each dated as of the Closing Date,
and entered into pursuant to such ISDA Master Agreement, as the same may be
amended or supplemented from time to time in accordance with the terms thereof.
     “Initial Note Balance” means, for any Class, the Initial Class A-1 Note
Balance, the Initial Class A-2 Note Balance, the Initial Class A-3 Note Balance,
or the Initial Class A-4 Note Balance, as applicable, or with respect to the
Notes generally, the sum of the foregoing.
     “Initial Reserve Account Deposit Amount” means an amount equal to
$3,057,580.26.
     “Initial Swap Counterparty” means HSBC Bank USA, National Association, as
the swap counterparty under the Initial Interest Rate Swap Agreement.
     “Insurance Policy” means (i) any theft and physical damage insurance policy
maintained by the Obligor under a Receivable, providing coverage against loss or
damage to or theft of the related Financed Vehicle, and (ii) any credit life or
credit disability insurance maintained by an Obligor in connection with any
Receivable.
     “Interest Period” means, with respect to any Payment Date, from and
including the Closing Date (in the case of the first Payment Date) or from and
including the most recent Payment Date to but excluding that Payment Date.
     “Interest Rate” means (a) with respect to the Class A-1 Notes, the
Class A-1 Interest Rate, (b) with respect to the Class A-2 Notes, the Class A-2
Interest Rate, (c) with respect to the
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

10



--------------------------------------------------------------------------------



 



Class A-3 Notes, the Class A-3 Interest Rate or (d) with respect to the
Class A-4 Notes, the Class A-4 Interest Rate.
     “Interest Rate Swap Agreement” means the Initial Interest Rate Swap
Agreement and any Replacement Interest Rate Swap Agreement.
     “Issuer” means Volkswagen Auto Loan Enhanced Trust 2007-1, a Delaware
statutory trust established pursuant to the Trust Agreement and the filing of
the Certificate of Trust, until a successor replaces it and, thereafter, means
such successor.
     “Issuer Order” and “Issuer Request” means a written order or request of the
Issuer signed in the name of the Issuer by any one of its Authorized Officers
and delivered to the Indenture Trustee.
     “Item 1119 Party” means the Seller, VCI, the Servicer, the Indenture
Trustee, the Owner Trustee, any underwriter of the Notes, any Swap Counterparty
and any other material transaction party identified by the Seller or VCI to the
Indenture Trustee and the Owner Trustee in writing.
     “LIBOR” means, with respect to any Interest Period, the London interbank
offered rate for deposits in U.S. dollars having a maturity of one month
commencing on the related LIBOR Determination Date which appears on Telerate
Page 3750 as of 11:00 a.m., London time, on such LIBOR Determination Date;
provided, however, that for the first Interest Period, LIBOR shall mean an
interpolated rate for deposits based on London interbank offered rates for
deposits in U.S. Dollars for a period that corresponds to the actual number of
days in the first Interest Period. If the rates used to determine LIBOR do not
appear on the Telerate Page 3750, the rates for that day will be determined on
the basis of the rates at which deposits in U.S. dollars, having a maturity of
one month and in a principal amount of not less than U.S. $1,000,000 are offered
at approximately 11:00 a.m. London time, on such LIBOR Determination Date to
prime banks in the London interbank market by the reference banks. The Indenture
Trustee will request the principal London office of each of such reference banks
to provide a quotation of its rate. If at least two such quotations are
provided, the rate for that day will be the arithmetic mean to the nearest
1/100,000 of 1.00% (0.0000001), with five one-millionths of a percentage point
rounded upward, of all such quotations. If fewer than two such quotations are
provided, the rate for that day will be the arithmetic mean to the nearest
1/100,000 of 1.00% (0.0000001), with five one-millionths of a percentage point
rounded upward, of the offered per annum rates that one or more leading banks in
New York City, selected by the Indenture Trustee (after consulting with the
Seller), are quoting as of approximately 11:00 a.m., New York City time, on such
LIBOR Determination Date to leading European banks for United States dollar
deposits for that maturity; provided, that if the banks selected as aforesaid
are not quoting as mentioned in this sentence, LIBOR in effect for the
applicable Interest Period will be LIBOR in effect for the previous Interest
Period. The reference banks are the four major banks in the London interbank
market selected by the Indenture Trustee (after consultation with the Seller).
     “LIBOR Determination Date” means the second London Business Day prior to
the Closing Date with respect to the first Payment Date and, as to each
subsequent Payment Date, the second London Business Day prior to the immediately
preceding Payment Date.
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

11



--------------------------------------------------------------------------------



 



     “Lien” means, for any asset or property of a Person, a lien, security
interest, mortgage, pledge or encumbrance in, of or on such asset or property in
favor of any other Person, except any Permitted Lien.
     “Liquidation Proceeds” means, with respect to any Receivable, (a) insurance
proceeds received by the Servicer with respect to the Insurance Policies,
(b) amounts received by the Servicer in connection with such Receivable pursuant
to the exercise of rights under such Receivable and (c) the monies collected by
the Servicer (from whatever source, including proceeds of a sale of a Financed
Vehicle, a deficiency balance recovered from the Obligor after the charge-off of
such Receivable or as a result of any recourse against the related Dealer, if
any) on such Receivable, in the case of each of the foregoing clauses (a)
through (c), net of any expenses (including, without limitation, any auction,
painting, repair or refurbishment expenses in respect of the related Financed
Vehicle) incurred by the Servicer in connection therewith and any payments
required by law to be remitted to the Obligor; provided, however, that the
Repurchase Price for any Receivable shall not constitute “Liquidation Proceeds”.
     “London Business Day” means any day other than a Saturday, Sunday or day on
which banking institutions in London, England are authorized or obligated by law
or government decree to be closed.
     “Monthly Remittance Condition” has the meaning set forth in Section 4.2 of
the Sale and Servicing Agreement.
     “Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.
     “Net Pool Balance” means, as of any date, the aggregate Outstanding
Principal Balance of all Receivables (other than Defaulted Receivables) of the
Issuer on such date.
     “Net Swap Payment” means for the Interest Rate Swap Agreement, the net
amount with respect to regularly scheduled payments, if any, owed by the Issuer
to the Swap Counterparty on any Payment Date, including prior unpaid Net Swap
Payments and any interest accrued thereon, under such Interest Rate Swap
Agreement; provided, that “Net Swap Payments” do not include Swap Termination
Payments.
     “Net Swap Receipts” means, for the Interest Rate Swap Agreement, the net
amounts owed by the Swap Counterparty to the Issuer, if any, on any Swap Payment
Date, excluding any Swap Termination Payments.
     “Note” means a Class A-1 Note, Class A-2 Note, Class A-3 Note or Class A-4
Note, in each case substantially in the form of Exhibit A to the Indenture.
     “Note Balance” means, with respect to any date of determination, for any
Class, the Class A-1 Note Balance, the Class A-2 Note Balance, the Class A-3
Note Balance or the Class A-4 Note Balance, as applicable, or with respect to
the Notes generally, the sum of all of the foregoing.
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

12



--------------------------------------------------------------------------------



 



     “Note Depository Agreement” means the agreement, dated as of the Closing
Date, between the Issuer and DTC, as the initial Clearing Agency relating to the
Notes, as the same may be amended or supplemented from time to time.
     “Note Factor” means, with respect to the Notes or any Class of Notes on any
Payment Date, a six-digit decimal figure equal to the Note Balance of the Notes
or such Class of Notes, as applicable, as of the end of the preceding Collection
Period divided by the Note Balance of the Notes or such Class of Notes, as
applicable, as of the Closing Date. The Note Factor will be 1.000000 as of the
Closing Date; thereafter, the Note Factor will decline to reflect reductions in
the Note Balance of the Notes or such Class of Notes, as applicable.
     “Note Owner” means, with respect to a Book-Entry Note, the Person who is
the beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or a Person maintaining an account with such Clearing Agency
(directly as a Clearing Agency Participant or as an indirect participant, in
each case in accordance with the rules of such Clearing Agency).
     “Note Register” and “Note Registrar” have the respective meanings set forth
in Section 2.4 of the Indenture.
     “Noteholder” means, as the context requires, all of the Class A-1
Noteholders, the Class A-2 Noteholders, the Class A-3 Noteholders and the
Class A-4 Noteholders, or any of the Class A-1 Noteholders, the Class A-2
Noteholders, the Class A-3 Noteholders or the Class A-4 Noteholders.
     “Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess of the Noteholders’ Monthly Accrued Interest for the
preceding Payment Date and any outstanding Noteholders’ Interest Carryover
Shortfall on such preceding Payment Date, over the amount in respect of interest
that is actually paid to Noteholders on such preceding Payment Date, plus
interest on the amount of interest due but not paid to Noteholders on the
preceding Payment Date, to the extent permitted by law, at the respective
Interest Rates borne by such Notes for the related Interest Period.
     “Noteholders’ Monthly Accrued Interest” means, with respect to any Payment
Date, the aggregate interest accrued for the related Interest Period on the
Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and the Class A-4
Notes at the respective Interest Rate for such Class on the Note Balance of the
Notes of each such Class on the immediately preceding Payment Date or the
Closing Date, as the case may be, after giving effect to all payments of
principal to the Noteholders of the Notes of such Class on or prior to such
preceding Payment Date.
     “Obligor” means, for any Receivable, each Person obligated to pay such
Receivable.
     “Officer’s Certificate” means (i) with respect to the Issuer, a certificate
signed by any Authorized Officer of the Issuer and (ii) with respect to the
Seller or the Servicer, a certificate signed by the chairman of the board, the
president, any executive vice president, any vice president, the treasurer, any
assistant treasurer or the controller of the Seller or the Servicer, as
applicable.
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

13



--------------------------------------------------------------------------------



 



     “Opinion of Counsel” means one or more written opinions of counsel who may,
except as otherwise expressly provided in the Indenture or any other applicable
Transaction Document, be employees of or counsel to the Issuer, the Servicer,
the Seller or the Administrator, and which opinion or opinions comply with any
applicable requirements of the Transaction Documents and are in form and
substance reasonably satisfactory to the recipient(s). Opinions of Counsel need
address matters of law only and may be based upon stated assumptions as to
relevant matters of fact.
     “Optional Purchase” has the meaning set forth in Section 8.1 of the Sale
and Servicing Agreement.
     “Optional Purchase Price” has the meaning set forth in Section 8.1 of the
Sale and Servicing Agreement.
     “Originator” means, with respect to any Receivable, either VCI or VW Bank,
and “Originators” means, together, VCI and VW Bank.
     “Other Assets” means any assets (or interests therein) (other than the
Trust Estate) conveyed or purported to be conveyed by the Seller to another
Person or Persons other than the Issuer, whether by way of a sale, capital
contribution or by virtue of the granting of a lien.
     “Outstanding” means, as of any date, all Notes (or all Notes of an
applicable Class) theretofore authenticated and delivered under the Indenture
except:
     (i) Notes (or Notes of an applicable Class) theretofore cancelled by the
Note Registrar or delivered to the Note Registrar for cancellation;
     (ii) Notes (or Notes of an applicable Class) or portions thereof the
payment for which money in the necessary amount has been theretofore deposited
with the Indenture Trustee or any Paying Agent in trust for the related
Noteholders (provided, however, that if such Notes are to be redeemed, notice of
such redemption has been duly given pursuant to the Indenture or provision
therefor, satisfactory to the Indenture Trustee, has been made); and
     (iii) Notes (or Notes of an applicable Class) in exchange for or in lieu of
other Notes (or Notes of such Class) that have been authenticated and delivered
pursuant to the Indenture unless proof satisfactory to the Indenture Trustee is
presented that any such Notes are held by a bona fide purchaser; provided, that
in determining whether Noteholders holding the requisite aggregate principal
amount of Outstanding Notes have given any request, demand, authorization,
direction, notice, consent or waiver hereunder or under any Transaction
Document, Notes owned by the Issuer, the Seller, the Servicer, the Administrator
or any of their respective Affiliates shall be disregarded and deemed not to be
Outstanding unless all of the Notes are then owned by the Issuer, the Seller,
the Servicer, the Administrator or any of the their respective Affiliates,
except that, in determining whether the Indenture Trustee shall be protected in
relying upon any such request, demand, authorization, direction, notice,
consent, vote or waiver, only Notes that a Responsible Officer of the Indenture
Trustee knows to be so owned shall be so disregarded. Notes so owned that have
been pledged in good faith may be regarded as Outstanding if the pledgee thereof
establishes to the satisfaction of the Indenture Trustee such pledgee’s right so
to
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

14



--------------------------------------------------------------------------------



 



act with respect to such Notes and that such pledgee is not the Issuer, the
Seller, the Servicer, the Administrator or any of their respective Affiliates.
     “Outstanding Principal Balance” means, with respect to any Receivable as of
any date, the outstanding principal balance of such Receivable calculated in
accordance with the Customary Servicing Practices.
     “Owner Trustee” means Deutsche Bank Trust Company, a Delaware banking
corporation, not in its individual capacity but solely as owner trustee under
the Trust Agreement, and any successor Owner Trustee thereunder.
     “Paying Agent” means the Indenture Trustee or any other Person that meets
the eligibility standards for the Indenture Trustee set forth in Section 6.11 of
the Indenture and is authorized by the Issuer to make the payments to and
distributions from the Principal Distribution Account, including the payment of
principal of or interest on the Notes on behalf of the Issuer.
     “Payment Date” means the 20th day of each calendar month beginning
March 20, 2007; provided, however, whenever a Payment Date would otherwise be a
day that is not a Business Day, the Payment Date shall be the next Business Day.
As used herein, the “related” Payment Date with respect to a Collection Period
shall be deemed to be the Payment Date which follows such Collection Period.
     “Payment Default” has the meaning set forth in Section 5.4(a) of the
Indenture.
     “Permitted Investments” means (a) evidences of indebtedness, maturing
within thirty (30) days after the date of loan thereof, issued by, or guaranteed
by the full faith and credit of, the federal government of the USA,
(b) repurchase agreements with banking institutions or broker-dealers registered
under the Exchange Act which are fully secured by obligations of the kind
specified in clause (a), (c) money market funds (i) rated not lower than the
highest rating category from Moody’s and “AAA m” or “AAAm-g” from Standard &
Poor’s or (ii) which are otherwise acceptable to each Rating Agency, as
evidenced by a letter from such Rating Agency to the Issuer or the Indenture
Trustee, (d) commercial paper (including commercial paper of any Affiliate of
the Seller, the Servicer, the Indenture Trustee or the Owner Trustee) rated, at
the time of the investment or contractual commitment to invest therein, at least
“A-1+” (or the equivalent) by Standard & Poor’s and at least “P-1” (or the
equivalent) by Moody’s or (e) such other investments acceptable to each Rating
Agency, as evidenced by a letter from such Rating Agency to the Issuer or the
Indenture Trustee.
     “Permitted Liens” means (a) the interest of the parties under the
Transaction Documents, (b) any liens for taxes not due and payable or the amount
of which is being contested in good faith by appropriate proceedings and (c) any
liens of mechanics, suppliers, vendors, materialmen, laborers, employees,
repairmen and other like liens securing obligations which are not due and
payable or the amount or validity of which is being contested in good faith by
appropriate proceedings.
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

15



--------------------------------------------------------------------------------



 



     “Person” means any individual, corporation, limited liability company,
estate, partnership, joint venture, association, joint stock company, trust
(including any beneficiary thereof), unincorporated organization or government
or any agency or political subdivision thereof.
     “Physical Property” has the meaning specified in the definition of
“Delivery” above.
     “Predecessor Note” means, with respect to any particular Note, every
previous Note evidencing all or a portion of the same debt as that evidenced by
such particular Note; provided, however, for the purpose of this definition, any
Note authenticated and delivered under Section 2.5 of the Indenture in lieu of a
mutilated, destroyed, lost or stolen Note shall be deemed to evidence the same
debt as the mutilated, destroyed, lost or stolen Note.
     “Principal Distribution Account” means the account by that name established
and maintained pursuant to Section 4.1 of the Sale and Servicing Agreement.
     “Principal Distribution Amount” will mean, for any Payment Date, an amount
equal to the excess, if any, of (a) the Adjusted Pool Balance as of the end of
the Collection Period preceding the related Collection Period, or as of the
Cut-Off Date, in the case of the first Collection Period, over (b) the Adjusted
Pool Balance as of the end of the related Collection Period, together with any
portion of the Principal Distribution Amount that was to be distributed as such
on any prior Payment Date but was not because sufficient funds were not
available to make such distribution; provided, that if the Servicer specifies in
the Servicer’s Certificate that amounts on deposit in the Reserve Account will
be included in the Reserve Account Draw Amount on any Payment Date in accordance
with the provisions set forth in the second sentence of the definition of
Reserve Account Draw Amount, then, the Principal Distribution Amount for such
Payment Date will mean an amount equal to the aggregate unpaid Note Balance of
all of the outstanding classes of Notes.
     “Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.
     “Purchase Agreement” means the Purchase Agreement, dated as of the Closing
Date, between VCI and the Seller, as amended, modified or supplemented from time
to time.
     “Purchased Assets” has the meaning set forth in Section 2.1 of the Purchase
Agreement.
     “Rating Agency” means either or each of Moody’s and Standard & Poor’s, as
indicated by the context.
     “Rating Agency Condition” means, with respect to any event or circumstance
and each Rating Agency, either (a) written confirmation by such Rating Agency
that the occurrence of such event or circumstance will not cause it to
downgrade, qualify or withdraw its rating assigned to any of the Notes or
(b) that such Rating Agency shall have been given notice of such event or
circumstance at least ten days prior to the occurrence of such event or
circumstance (or, if ten days’ advance notice is impracticable, as much advance
notice as is practicable) and such Rating Agency shall not have issued any
written notice that the occurrence of such event or circumstance will cause it
to downgrade, qualify or withdraw its rating assigned to the Notes.
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

16



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, no Rating Agency has any duty to review any
notice given with respect to any event, and it is understood that such Rating
Agency may not actually review notices received by it prior to or after the
expiration of the ten (10) day period described in (b) above. Further, each
Rating Agency retains the right to downgrade, qualify or withdraw its rating
assigned to all or any of the Notes at any time in its sole judgment even if the
Rating Agency Condition with respect to an event had been previously satisfied
pursuant to clause (a) or clause (b) above.
     “Receivable” means any retail motor vehicle installment sales contract or
installment loan with respect to a new or used automobile or light-duty truck
which shall appear on the Schedule of Receivables and all Related Security in
connection therewith which has not been released from the lien of the Indenture.
     “Receivable Files” is defined in Section 2.4(a) of the Sale and Servicing
Agreement.
     “Record Date” means, unless otherwise specified in any Transaction
Document, with respect to any Payment Date or Redemption Date, (i) for any
Definitive Notes and for the Certificates, the close of business on the last
Business Day of the calendar month immediately preceding the calendar month in
which such Payment Date or Redemption Date occurs and (ii) for any Book-Entry
Notes, the close of business on the Business Day immediately preceding such
Payment Date or Redemption Date.
     “Records” means, for any Receivable, all contracts, books, records and
other documents or information (including computer programs, tapes, disks,
software and related property and rights, to the extent legally transferable)
relating to such Receivable or the related Obligor.
     “Redemption Date” means, in the case of a redemption of the Notes pursuant
to Section 10.1 of the Indenture, the Payment Date specified by the
Administrator or the Issuer pursuant to Section 10.1 of the Indenture.
     “Redemption Price” means an amount equal to the sum of (a) unpaid principal
amount of the Notes redeemed plus (b) accrued and unpaid interest thereon at the
applicable Interest Rate for the Notes being so redeemed, up to but excluding
the Redemption Date plus (c) all amounts owing to the Swap Counterparty as of
the Redemption Date.
     “Registered Holder” means the Person in whose name a Note is registered on
the Note Register on the related Record Date.
     “Regulation AB” means Subpart 229.1100 – Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such regulation may be
amended from time to time and subject to such clarification and interpretation
as have been provided by the Commission in the adopting release (Asset-Backed
Securities, Securities Act Release No. 33-8518. 70 Fed. Reg. 1,506, 1,531
(January 7, 2005)) or by the staff of the Commission, or as may be provided in
writing by the Commission or its staff from time to time.
     “Related Security” means, for any Receivable, (i) the security interest in
the related Financed Vehicle, (ii) any proceeds from claims on any Insurance
Policy (if such Receivable became a Defaulted Receivable after the Cut-Off
Date), (iii) any other property securing the
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

17



--------------------------------------------------------------------------------



 



Receivables, (iv) all rights of the applicable Originator against the related
Dealer and (v) all proceeds of the foregoing.
     “Replacement Interest Rate Swap Agreement” means any ISDA Master Agreement,
dated after the Closing Date, between the Replacement Swap Counterparty and the
Issuer, the Schedule and Credit Support Annex thereto, dated after the Closing
Date, and the Confirmations thereto, each dated after the Closing Date, and
entered into pursuant to such ISDA Master Agreement, and pursuant to the
conditions set forth in the Initial Interest Rate Swap Agreement, as the same
may be amended or supplemented from time to time in accordance with the terms
thereof.
     “Replacement Swap Counterparty” means, with respect to any Swap
Counterparty, any Replacement Swap Counterparty under a Replacement Interest
Rate Swap Agreement that satisfies the conditions set forth in the Interest Rate
Swap Agreement.
     “Reportable Event” shall mean any event required to be reported on Form
8-K, and in any event, the following:
(a) entry into a definitive agreement related to the Issuer or the Notes or an
amendment to a Transaction Document, even if the Seller is not a party to such
agreement (e.g., a servicing agreement with a servicer contemplated by
Item 1108(a)(3) of Regulation AB);
(b) termination of a Transaction Document (other than by expiration of the
agreement on its stated termination date or as a result of all parties
completing their obligations under such agreement), even if the Seller is not a
party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB);
(c) with respect to the Servicer only, the occurrence of a Servicer Replacement
Event;
(d) an Event of Default;
(e) the resignation, removal, replacement, substitution of the Indenture Trustee
or the Owner Trustee; and
(f) with respect to the Indenture Trustee only, a required distribution to
holders of the Notes is not made as of the required Payment Date under the
Indenture.
     “Repurchase Price” means, with respect to any Repurchased Receivable, a
price equal to the Outstanding Principal Balance of such Receivable plus any
unpaid accrued interest related to such Receivable accrued to and including the
end of the Collection Period preceding the date that such Repurchased Receivable
was purchased by VCI, the Servicer or the Seller, as applicable.
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

18



--------------------------------------------------------------------------------



 



     “Repurchased Receivable” means a Receivable purchased by VCI pursuant to
Section 3.3 of the Purchase Agreement, by the Servicer pursuant to Section 3.6
of the Sale and Servicing Agreement or by the Seller pursuant to Section 2.3 of
the Sale and Servicing Agreement.
     “Reserve Account” means the account designated as such, established and
maintained pursuant to Section 4.1 of the Sale and Servicing Agreement.
     “Reserve Account Draw Amount” means, for any Payment Date, the amount
withdrawn from the Reserve Account, equal to the lesser of (a) the Available
Funds Shortfall Amount, if any, or (b) the amount on deposit in the Reserve
Account on such Payment Date. In addition, if the sum of the amounts in the
Reserve Account and the remaining Available Funds after the payments under
clauses first through fifth of Section 4.4(a) of the Sale and Servicing
Agreement would be sufficient to pay in full the aggregate unpaid Note Balance
of all of the outstanding Classes of Notes, then the Reserve Account Draw Amount
will, if so specified by the Servicer in the Servicer’s Certificate, include
such additional amount as may be necessary to pay all Outstanding Notes in full.
     “Reserve Account Excess Amount” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (a) the amount of cash or other
immediately available funds in the Reserve Account on that Payment Date, after
giving effect to all deposits to and withdrawals from the Reserve Account
relating to that Payment Date, over (b) the Specified Reserve Account Balance
with respect to that Payment Date.
     “Responsible Officer” means, (a) with respect to the Indenture Trustee, any
officer within the corporate trust department of the Indenture Trustee,
including any vice president, assistant vice president, assistant secretary,
assistant treasurer, trust officer or any other officer of the Indenture Trustee
who customarily performs functions similar to those performed by the persons who
at the time shall be such officers, respectively, or to whom any corporate trust
matter is referred because of such person’s knowledge of and familiarity with
the particular subject and who, in each case, shall have direct responsibility
for the administration of the Indenture, (b) with respect to the Owner Trustee,
any officer within the Corporate Trust Office of the Owner Trustee and having
direct responsibility for the administration of the Issuer, including any
Managing Director, Director, Vice President, Assistant Vice President, Assistant
Treasurer, Assistant Secretary or Associate, or any other officer customarily
performing functions similar to those performed by any of the above designated
officers and also, with respect to a particular matter, any other officer to
whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject and (c) with respect to the Servicer or
Seller, any officer of such Person having direct responsibility for the
transactions contemplated by the Transaction Documents, including the President,
Treasurer or Secretary or any Vice President, Controller, Assistant Vice
President, Assistant Treasurer, Assistant Secretary, or any other officer
customarily performing functions similar to those performed by any of the above
designated officers and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject.
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

19



--------------------------------------------------------------------------------



 



     “Sale and Servicing Agreement” means the Sale and Servicing Agreement,
dated as of the Closing Date, among the Seller, the Issuer, the Servicer and the
Indenture Trustee, as the same may be amended, modified or supplemented from
time to time.
     “Sarbanes Certification” has the meaning set forth in Section 9.21(b)(iii)
of the Sale and Servicing Agreement.
     “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended,
modified or supplemented from time to time, and any successor law thereto.
     “Schedule of Receivables” means the schedule of Receivables transferred to
the Issuer on the Closing Date.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Seller” means Volkswagen Auto Lease/Loan Underwritten Funding, LLC, a
Delaware limited liability company.
     “Senior Swap Termination Payment” means any Swap Termination Payment owed
by the Issuer to the Swap Counterparty under an Interest Rate Swap Agreement
arising due to (1) the failure of the Issuer to make Net Swap Payments due under
that Interest Rate Swap Agreement, (2) illegality of performance under the
Interest Rate Swap Agreement or (3) the occurrence of bankruptcy or insolvency
events with respect to the Issuer.
     “Servicer” means VCI, initially, and any replacement Servicer appointed
pursuant to the Sale and Servicing Agreement.
     “Servicer Replacement Event” means any one or more of the following that
shall have occurred and be continuing:
     (a) any failure by the Servicer to deliver or cause to be delivered any
required payment to the Indenture Trustee for distribution to the Noteholders,
which failure continues unremedied for ten business days after discovery thereof
by a Responsible Officer of the Servicer or receipt by the Servicer of written
notice thereof from the Indenture Trustee or Noteholders evidencing a majority
of the aggregate principal amount of the Outstanding Notes, voting together as a
single Class;
     (b) any failure by the Servicer to duly observe or perform in any material
respect any other of its covenants or agreements in the Sale and Servicing
Agreement, which failure materially and adversely affects the rights of the
Issuer or the Noteholders, and which continues unremedied for 90 days after
discovery thereof by a Responsible Officer of the Servicer or receipt by the
Servicer of written notice thereof from the Indenture Trustee or Noteholders
evidencing a majority of the aggregate principal amount of the Outstanding
Notes, voting together as a single Class;
     (c) any representation or warranty of the Servicer made in any Transaction
Document to which the Servicer is a party or by which it is bound or any
certificate delivered pursuant to the Sale and Servicing Agreement proves to
have been incorrect in any material respect when
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

20



--------------------------------------------------------------------------------



 



made, which failure materially and adversely affects the rights of the Issuer or
the Noteholders, and which failure continues unremedied for 90 days after
discovery thereof by a Responsible Officer of the Servicer or receipt by the
Servicer of written notice thereof from the Indenture Trustee or Noteholders
evidencing a majority of the aggregate principal amount of the Outstanding
Notes, voting together as a single Class (it being understood that any
repurchase of a Receivable by VCI pursuant to Section 3.3 of the Purchase
Agreement, by the Seller pursuant to Section 2.3 of the Sale and Servicing
Agreement or by the Servicer pursuant to Section 3.6 of the Sale and Servicing
Agreement shall be deemed to remedy any incorrect representation or warranty
with respect to such Receivable); or
     (d) the Servicer suffers a Bankruptcy Event;
provided, however, that a delay or failure of performance referred to under
clauses (a), (b) or (c) above for a period of 120 days will not constitute a
Servicer Termination Event if such delay or failure was caused by force majeure
or other similar occurrence.
     “Servicer’s Certificate” means the certificate delivered pursuant to
Section 3.8 of the Sale and Servicing Agreement.
     “Servicing Criteria” shall mean the “servicing criteria” set forth in Item
1122(d) of Regulation AB.
     “Servicing Fee” means, for any Payment Date, the product of (A) one-twelfth
(or, in the case of the first Payment Date, one-sixth), (B) the Servicing Fee
Rate and (C) the Net Pool Balance as of the first day of the related Collection
Period (or, in the case of the first Payment Date, as of the Cut-Off Date).
     “Servicing Fee Rate” means 1.00% per annum.
     “Simple Interest Method” means the method of calculating interest due on a
motor vehicle receivable on a daily basis based on the actual outstanding
principal balance of the receivable on that date.
     “Simple Interest Receivable” means any motor vehicle receivable pursuant to
which the payments due from the Obligors during any month are allocated between
interest, principal and other charges based on the actual date on which a
payment is received and for which interest is calculated using the Simple
Interest Method.
     “Specified Reserve Account Balance” means, for any Payment Date, the lesser
of $9,172,740.79 and the aggregate outstanding principal balance of the Notes
after giving effect to all payments of principal on such Payment Date; provided,
however, if:
     (a) the Specified Reserve Reduction Trigger is met on the August 2008
Payment Date, the Specified Reserve Account Balance shall be reduced to
$3,057,580.26 on that Payment Date and shall remain at $3,057,580.26 for each
Payment Date thereafter; and
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

21



--------------------------------------------------------------------------------



 



     (b) the Specified Reserve Reduction Trigger is met on the February 2009
Payment Date, the Specified Reserve Account Balance shall be reduced to
$3,057,580.26 on that Payment Date and shall remain at $3,057,580.26 for each
Payment Date thereafter.
     “Specified Reserve Reduction Trigger” means a trigger event that is met for
the applicable Payment Date if the Cumulative Net Loss Ratio for such Payment
Date is less than 0.60% on the August 2008 Payment Date or less than 0.80% on
the February 2009 Payment Date.
     “Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc., or any successor that is a nationally
recognized statistical rating organization.
     “Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware
Code, 12 Del. Code § 3801 et seq.
     “Subordinated Swap Termination Payment” means any Swap Termination Payment
owed by the Issuer to the Swap Counterparty under an Interest Rate Swap
Agreement other than a Senior Swap Termination Payment.
     “Sub-Servicer” means any Affiliate of the Servicer or any sub-contractor to
whom any or all duties of the Servicer (including, without limitation, its
duties as custodian) under the Transaction Documents have been delegated in
accordance with Section 6.5 of the Sale and Servicing Agreement.
     “Supplemental Servicing Fees” means any and all (i) late fees,
(ii) extension fees, (iii) non-sufficient funds charges and (iv) any and all
other administrative fees or similar charges allowed by applicable law with
respect to any Receivable.
     “Swap Collateral Account” means a single, segregated trust account in the
name of the Indenture Trustee, which shall be designated as the “Swap Collateral
Account” which shall be held in trust for the benefit of the Noteholders
established pursuant to Section 4.8(e) of the Sale and Servicing Agreement.
     “Swap Counterparty” means the Initial Swap Counterparty and any Replacement
Swap Counterparty.
     “Swap Payment Date” means the date on which Net Swap Receipts or Net Swap
Payments, as applicable, are made pursuant to the Interest Rate Swap Agreement.
     “Swap Replacement Proceeds” means any amounts received from a Replacement
Swap Counterparty in consideration for entering into a Replacement Interest Rate
Swap Agreement for a terminated Interest Rate Swap Agreement.
     “Swap Termination Payment” means any payment due to the Swap Counterparty
by the Issuer or to the Issuer by the Swap Counterparty, including interest that
may accrue thereon, under the Interest Rate Swap Agreement due to a termination
of the Interest Rate Swap
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

22



--------------------------------------------------------------------------------



 



Agreement due to an “event of default” or “termination event” under the Interest
Rate Swap Agreement.
     “Swap Termination Payment Account” means an Eligible Account held in the
United States in the name of the Indenture Trustee which shall be held in trust
for the benefit of the Noteholders and the Swap Counterparty pursuant to
Section 4.8(b) of the Sale and Servicing Agreement.
     “TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939, as
amended and as in force on the date hereof, unless otherwise specifically
provided.
     “Transaction Documents” means the Indenture, the Notes, the Note Depository
Agreement, the Sale and Servicing Agreement, the Purchase Agreement, the
Administration Agreement, the Interest Rate Swap Agreement and the Trust
Agreement, as the same may be amended or modified from time to time.
     “Transferred Assets” means (a) the Purchased Assets, (b) all of the
Seller’s rights under the Purchase Agreement and (c) all proceeds of the
foregoing.
     “Trust Accounts” has the meaning set forth in Section 4.1 of the Sale and
Servicing Agreement.
     “Trust Account Property” means the Trust Accounts, all amounts and
investments held from time to time in any Trust Account (whether in the form of
deposit accounts, Physical Property, book-entry securities, uncertificated
securities or otherwise), and all proceeds of the foregoing.
     “Trust Agreement” means the Trust Agreement, dated as of December 13, 2006,
as amended and restated by the Amended and Restated Trust Agreement, dated as of
the Closing Date, between the Seller and the Owner Trustee, as the same may be
amended and supplemented from time to time.
     “Trust Estate” means all money, accounts, chattel paper, general
intangibles, goods, instruments, investment property and other property of the
Issuer, including without limitation (i) the Receivables acquired by the Issuer
under the Sale and Servicing Agreement, the Related Security relating thereto
and Collections thereon after the Cut-Off Date, (ii) the Receivable Files, (iii)
any refunds in connection with extended service agreements relating to
Receivables which became Defaulted Receivables after the Cut-Off Date, (iv) the
rights of the Issuer to the funds on deposit from time to time in the Trust
Accounts and any other account or accounts established pursuant to the Indenture
or Sale and Servicing Agreement and all cash, investment property and other
property from time to time credited thereto and all proceeds thereof (including
investment earnings, net of losses and investment expenses, on amounts on
deposit therein), (v) the rights of the Seller, as buyer, under the Purchase
Agreement, (vi) the rights of the Issuer under the Sale and Servicing Agreement
and the Interest Rate Swap Agreement and (vii) all proceeds of the foregoing.
     “UCC” means, unless the context otherwise requires, the Uniform Commercial
Code as in effect in the relevant jurisdiction, as amended from time to time.
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

23



--------------------------------------------------------------------------------



 



     “United States” or “USA” means the United States of America (including all
states, the District of Columbia and political subdivisions thereof).
     “VCI” means VW Credit, Inc., a Delaware corporation, and its successors and
assigns.
     “VW Bank” means Volkswagen Bank USA, a Utah industrial bank, and its
successors and assigns.
     “Yield Supplement Overcollateralization Amount” means, with respect to any
Payment Date, the dollar amount set forth next to such Payment Date on
Schedule X hereto.
     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms. Unless otherwise inconsistent with the
terms of this Agreement, all accounting terms used herein shall be interpreted,
and all accounting determinations hereunder shall be made, in accordance with
GAAP. Amounts to be calculated hereunder shall be continuously recalculated at
the time any information relevant to such calculation changes.
Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

24



--------------------------------------------------------------------------------



 



SCHEDULE X
YIELD SUPPLEMENT OVERCOLLATERALIZATION AMOUNT

          Yield Supplement Payment Date   Overcollateralization Amount
Closing
  52,725,977.16
3/20/2007
  47,836,119.08
4/20/2007
  45,505,413.50
5/20/2007
  43,251,794.27
6/20/2007
  41,075,843.82
7/20/2007
  38,977,778.45
8/20/2007
  36,957,203.13
9/20/2007
  35,013,637.02
10/20/2007
  33,146,723.08
11/20/2007
  31,356,333.64
12/20/2007
  29,642,139.31
1/20/2008
  28,003,190.67
2/20/2008
  26,438,227.85
3/20/2008
  24,945,846.18
4/20/2008
  23,523,979.34
5/20/2008
  22,169,223.90
6/20/2008
  20,874,938.92
7/20/2008
  19,634,476.52
8/20/2008
  18,446,019.32
9/20/2008
  17,308,363.31
10/20/2008
  16,221,030.88
11/20/2008
  15,184,010.30
12/20/2008
  14,196,604.30
1/20/2009
  13,257,283.32
2/20/2009
  12,364,724.92
3/20/2009
  11,518,306.79
4/20/2009
  10,717,396.12
5/20/2009
  9,961,241.83
6/20/2009
  9,249,002.41
7/20/2009
  8,579,536.93
8/20/2009
  7,951,459.98
9/20/2009
  7,363,337.58
10/20/2009
  6,813,382.33
11/20/2009
  6,298,813.47
12/20/2009
  5,816,231.48
1/20/2010
  5,362,278.38

Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

X-1



--------------------------------------------------------------------------------



 



          Yield Supplement Payment Date   Overcollateralization Amount
2/20/2010
  4,934,200.16
3/20/2010
  4,530,971.12
4/20/2010
  4,151,749.42
5/20/2010
  3,795,824.52
6/20/2010
  3,462,297.30
7/20/2010
  3,149,916.14
8/20/2010
  2,857,314.05
9/20/2010
  2,583,518.81
10/20/2010
  2,327,733.24
11/20/2010
  2,089,548.29
12/20/2010
  1,868,661.20
1/20/2011
  1,664,292.01
2/20/2011
  1,475,210.15
3/20/2011
  1,300,931.39
4/20/2011
  1,140,964.83
5/20/2011
  995,128.70
6/20/2011
  863,020.16
7/20/2011
  744,044.29
8/20/2011
  637,393.74
9/20/2011
  542,477.93
10/20/2011
  458,725.21
11/20/2011
  385,420.92
12/20/2011
  321,470.18
1/20/2012
  265,420.33
2/20/2012
  215,556.83
3/20/2012
  171,259.98
4/20/2012
  132,320.92
5/20/2012
  98,624.03
6/20/2012
  70,038.03
7/20/2012
  46,522.33
8/20/2012
  28,052.10
9/20/2012
  14,651.33
10/20/2012
  6,281.08
11/20/2012
  2,002.97
12/20/2012
  306.83
1/20/2013
  0.00

Appendix A to the Sale and Servicing
Agreement (VALET 2007-1)

X-2